Exhibit 10.1

TERM LOAN AGREEMENT

 

DATED AS OF FEBRUARY 28, 2006

 

AMONG

 

DUKE REALTY LIMITED PARTNERSHIP,
AS BORROWER,

 

DUKE REALTY CORPORATION,
AS GENERAL PARTNER AND GUARANTOR,

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT AND LENDER,

 

BANC OF AMERICA SECURITIES LLC,
AS LEAD ARRANGER AND SOLE BOOK RUNNER,

 

AND

 

THE SEVERAL OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II THE CREDIT

16

 

 

 

 

2.1.

 

COMMITMENT

16

2.2.

 

FINAL PRINCIPAL PAYMENT

17

2.3.

 

LOANS

17

2.4.

 

INTENTIONALLY DELETED

17

2.5.

 

INTENTIONALLY OMITTED

17

2.6.

 

INTENTIONALLY DELETED

17

2.7.

 

INTENTIONALLY OMITTED

17

2.8.

 

MANDATORY PRINCIPAL PAYMENTS.

17

2.9.

 

OPTIONAL PRINCIPAL PAYMENTS

17

2.10.

 

METHOD OF SELECTING TYPES AND INTEREST PERIODS THE ADVANCE

17

2.11.

 

CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES

18

2.12.

 

CHANGES IN INTEREST RATE, ETC.

18

2.13.

 

RATES APPLICABLE AFTER DEFAULT

19

2.14.

 

INTENTIONALLY OMITTED

19

2.15.

 

INTENTIONALLY OMITTED

19

2.16.

 

METHOD OF PAYMENT

19

2.17.

 

NOTES; TELEPHONIC NOTICES

20

2.18.

 

INTEREST PAYMENT DATES; INTEREST BASIS

20

2.19.

 

NOTIFICATION OF INTEREST RATES AND PREPAYMENTS

20

2.20.

 

LENDING INSTALLATIONS

21

2.21.

 

NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT

21

2.22.

 

USURY

21

2.23.

 

APPLICATIONS OF MONEYS RECEIVED

21

2.24.

 

EXTENSION OF FACILITY TERMINATION DATE

22

 

 

 

 

ARTICLE III INTENTIONALLY OMITTED

22

 

 

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

22

 

 

 

 

4.1.

 

YIELD PROTECTION

22

4.2.

 

CHANGES IN CAPITAL ADEQUACY REGULATIONS

23

4.3.

 

AVAILABILITY OF TYPES OF ADVANCES

24

4.4.

 

FUNDING INDEMNIFICATION

24

4.5.

 

TAXES

24

4.6.

 

LENDER STATEMENTS; SURVIVAL OF INDEMNITY

26

4.7.

 

REPLACEMENT OF LENDERS UNDER CERTAIN CIRCUMSTANCES

27

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

27

 

 

 

 

5.1.

 

EFFECTIVE DATE

27

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

30

 

 

 

 

6.1.

 

EXISTENCE

30

6.2.

 

AUTHORIZATION AND VALIDITY

30

6.3.

 

NO CONFLICT; GOVERNMENT CONSENT

30

6.4.

 

FINANCIAL STATEMENTS; MATERIAL ADVERSE CHANGE

30

6.5.

 

TAXES

31

6.6.

 

LITIGATION AND GUARANTEE OBLIGATIONS

31

6.7.

 

SUBSIDIARIES

31

6.8.

 

ERISA

31

 

ii

--------------------------------------------------------------------------------


 

6.9.

 

ACCURACY OF INFORMATION

31

6.10.

 

MARGIN STOCK

31

6.11.

 

MATERIAL AGREEMENTS

31

6.12.

 

COMPLIANCE WITH LAWS

32

6.13.

 

OWNERSHIP OF PROPERTIES

32

6.14.

 

INVESTMENT COMPANY ACT

32

6.15.

 

PUBLIC UTILITY HOLDING COMPANY ACT

32

6.16.

 

SOLVENCY

32

6.17.

 

INSURANCE

33

6.18.

 

REIT STATUS

33

6.19.

 

ENVIRONMENTAL MATTERS

33

6.20.

 

UNENCUMBERED ASSETS

34

6.21.

 

PLAN ASSETS; PROHIBITED TRANSACTIONS

36

6.22.

 

WINKLER PORTFOLIO.

36

 

 

 

 

ARTICLE VII COVENANTS

36

 

 

7.1.

 

FINANCIAL REPORTING

36

7.2.

 

USE OF PROCEEDS

38

7.3.

 

NOTICE OF DEFAULT

39

7.4.

 

CONDUCT OF BUSINESS

39

7.5.

 

TAXES

39

7.6.

 

INSURANCE

39

7.7.

 

COMPLIANCE WITH LAWS

40

7.8.

 

MAINTENANCE OF PROPERTIES

40

7.9.

 

INSPECTION

40

7.10.

 

MAINTENANCE OF STATUS

40

7.11.

 

DIVIDENDS

40

7.12.

 

MERGER; SALE OF ASSETS

40

7.13.

 

GENERAL PARTNER’S OWNERSHIP AND CONTROL OF BORROWER

41

7.14.

 

SALE AND LEASEBACK

41

7.15.

 

LIENS

41

7.16.

 

AFFILIATES

42

7.17.

 

INTEREST RATE HEDGING

42

7.18.

 

VARIABLE INTEREST INDEBTEDNESS

42

7.19.

 

CONSOLIDATED NET WORTH

42

7.20.

 

INDEBTEDNESS AND CASH FLOW COVENANTS

42

7.21.

 

ENVIRONMENTAL MATTERS

43

7.22.

 

INTENTIONALLY OMITTED

44

7.23.

 

BORROWER’S PARTNERSHIP AGREEMENT

44

7.24.

 

INTENTIONALLY OMITTED

44

7.25.

 

NOTICE OF RATING CHANGE

44

 

 

 

 

ARTICLE VIII DEFAULTS

44

 

 

ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

47

 

 

9.1.

 

ACCELERATION

47

9.2.

 

AMENDMENTS

47

9.3.

 

PRESERVATION OF RIGHTS

48

 

 

 

 

ARTICLE X GENERAL PROVISIONS

48

 

 

10.1.

 

SURVIVAL OF REPRESENTATIONS

48

10.2.

 

GOVERNMENTAL REGULATION

48

10.3.

 

HEADINGS

48

10.4.

 

ENTIRE AGREEMENT

48

10.5.

 

SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT

48

10.6.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

49

 

iii

--------------------------------------------------------------------------------


 

10.7.

 

NUMBERS OF DOCUMENTS

50

10.8.

 

ACCOUNTING

50

10.9.

 

SEVERABILITY OF PROVISIONS

51

10.10.

 

NONLIABILITY OF LENDERS

51

10.11.

 

PUBLICITY

51

10.12.

 

CHOICE OF LAW

51

10.13.

 

CONSENT TO JURISDICTION

51

10.14.

 

WAIVER OF JURY TRIAL

52

10.15.

 

AGENT RESPONSIBILITIES

52

10.16.

 

USA PATRIOT ACT NOTIFICATION.

52

 

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

52

 

 

 

 

11.1.

 

APPOINTMENT AND AUTHORITY

52

11.2.

 

RIGHTS AS A LENDER

53

11.3.

 

EXCULPATORY PROVISIONS

53

11.4.

 

RELIANCE BY ADMINISTRATIVE AGENT

54

11.5.

 

DELEGATION OF DUTIES

54

11.6.

 

RESIGNATION OF ADMINISTRATIVE AGENT

54

11.7.

 

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

55

11.8.

 

NO OTHER DUTIES, ETC

55

11.9.

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

55

11.10.

 

COLLATERAL AND GUARANTY MATTERS

56

11.11.

 

NOTICE OF DEFAULTS

56

11.12.

 

REQUESTS FOR APPROVAL

57

11.13.

 

COPIES OF DOCUMENTS

57

11.14.

 

DEFAULTING LENDERS

57

 

 

 

 

ARTICLE XII SETOFF; RATABLE PAYMENTS

58

 

 

 

58

12.1.

 

SETOFF

58

12.2.

 

RATABLE PAYMENTS

58

 

 

 

 

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

58

 

 

 

 

13.1.

 

BINDING EFFECT.

58

13.2.

 

PARTICIPATIONS

59

13.3.

 

ASSIGNMENTS

60

13.4.

 

INTENTIONALLY OMITTED

61

13.5.

 

DISSEMINATION OF INFORMATION

61

13.6.

 

TAX TREATMENT

61

 

 

 

 

ARTICLE XIV NOTICES

61

 

 

 

 

14.1.

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

61

14.2.

 

CHANGE OF ADDRESS, ETC.

63

 

 

 

 

ARTICLE XV COUNTERPARTS

63

 

 

 

 

15.1.

 

COUNTERPARTS; EFFECTIVENESS.

63

15.2.

 

ELECTRONIC EXECUTION OF ASSIGNMENTS.

63

 

SCHEDULE 1

1

 

iv

--------------------------------------------------------------------------------


 

Exhibit A - Pricing Schedule

 

Exhibit B - Form of Note

 

Exhibit C - Form of Opinion

 

Exhibit D - Intentionally Deleted

 

Exhibit E - Compliance Certificate

 

Exhibit F - Assignment and Assumption Agreement

 

Exhibit G - Form of Subsidiary Guaranty

 

 

 

Schedule 1 - Subsidiaries and Other Investments

 

Schedule 2 - Indebtedness and Liens

 

Schedule 3 - Unencumbered Assets

 

Schedule 4 - Description of Winkler Portfolio

 

Schedule 5 - Notice Information

 

 

v

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This Term Loan Agreement, dated as of February 28, 2006, is among Duke Realty
Limited Partnership, an Indiana limited partnership (the “Borrower”), Duke
Realty Corporation, an Indiana corporation (the “General Partner” and the
“Guarantor”), Banc of America Securities LLC (the “Arranger”), Bank of America,
N.A. as a Lender and not individually, but as “Administrative Agent”, and the
several banks, financial institutions and other entities from time to time
parties to this Agreement (the “Lenders”).

 

RECITALS

 

A.                                   The Borrower is primarily engaged in the
business of purchasing, developing, owning, operating, leasing and managing
office, industrial and retail properties.

 

B.                                     The General Partner, the Borrower’s sole
general partner, is listed on the New York Stock Exchange and is qualified as a
real estate investment trust. The General Partner owns approximately 91% of the
total partnership units in the Borrower and various limited partners in the
Borrower own approximately 9% of such partnership units.

 

C.                                     The Borrower and the General Partner have
requested that the Lenders make a loan to Borrower in the amount of $700,000,000
(the “Facility”). The Agent and the Lenders have agreed to do so on the terms
contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement:

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
contractual representative for the Lenders pursuant to Article XI, and not in
its individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XI.

 

“Advance” means all or any portion of the borrowing hereunder as portions of
such borrowing may be allocated among the different interest rate options from
time to time in accordance with the terms hereof.

 

“Adjusted EBITDA” means EBITDA less Capital Expenditure Reserve Amount.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power

 

--------------------------------------------------------------------------------


 

to direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, which shall be $700,000,000.

 

“Aggregate Outstanding Credit Exposure” means, with respect to all of the
Lenders at any time, the sum of the aggregate principal amounts of the
Outstanding Credit Exposure.

 

“Agreement” means this Term Loan Agreement, as it may be amended or modified and
in effect from time to time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, and its successors, in its
capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assets Under Development” means, as of any date of determination, any Project
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing building or buildings has been commenced and is continuing,
both such land and improvements under construction to be valued for purposes of
this Agreement at then-current book value, as determined in accordance with
GAAP.

 

“Assignments of Membership Interests” means the Assignment of  Membership
Interest by Borrower of its 100% membership interest in WTM Master Land, LLC and
the Assignment of Membership Interest by WTM Master Building, LLC of its 100%
membership interest in TransDulles Buildings, LLC, Westfields Buildings II, LLC,
and Mark Center Buildings II, LLC.

 

“Authorized Officer” means any of Matthew A. Cohoat, Mark Milnamow, Dennis D.
Oklak, Howard L. Feinsand, Mark Denien or Michael D. Pitts acting singly. The
list of Authorized Officers may be changed by a notice to Administrative Agent
from one of the Authorized Officers.

 

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Chicago, Illinois, in its individual capacity,
and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change

 

2

--------------------------------------------------------------------------------


 

in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance which bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which bears interest at the Base Rate.

 

“Borrower” means Duke Realty Limited Partnership, an Indiana limited
partnership, and its successors and permitted assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.10.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois, and San Francisco,
California for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago, Illinois and
San Francisco, California for the conduct of substantially all of their
commercial lending activities.

 

“Capital Expenditure Reserve Amount” means, for any quarter, the greater of
(i) $0.10 per square foot for industrial  assets and $1.25 per square foot for
office and other assets (each based on the square footage of such assets owned
by the Borrower, General Partner and their Subsidiaries as of the last day of
such quarter), divided by four or (ii) the average quarterly capital
expenditures, leasing commissions and tenant improvement costs except for
leasing commissions and tenant improvement costs associated with the initial
leasing of space not previously occupied (i.e., first generation space) for the
four most recently completed quarters.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means, as of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposit having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long-term unsecured debt rated at least A or the equivalent

 

3

--------------------------------------------------------------------------------


 

thereof by S&P, A or the equivalent thereof by Fitch or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $500,000,000, and
(iii) commercial paper rated at least A-2 or the equivalent thereof by S&P, at
least A-2 or the equivalent thereof by Fitch or P-2 or the equivalent thereof by
Moody’s and in any such case maturing within 360 days from such date.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate amount not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to Section 13.3.2,
as such amount may be modified from time to time pursuant to the terms hereof.

 

“Condemnation” is defined in Section 8.9.

 

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the General Partner, the Borrower and their Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded (a) the income (or deficit) of any other Person accrued
prior to the date it becomes a Subsidiary of the General Partner or the Borrower
or is merged into or consolidated with the General Partner, the Borrower or any
of their Subsidiaries and (b) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to total shareholders equity (as reported on the consolidated balance sheet of
Borrower in accordance with GAAP) plus accumulated depreciation (as reported on
such balance sheet in accordance with GAAP)..

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their respective Subsidiaries outstanding at such date
which is secured by a Lien on any asset of the General Partner, the Borrower or
any of their respective Subsidiaries and (b) the excess, if any, of (i) the
aggregate principal amount of all Unsecured Indebtedness of the Subsidiaries of
the General Partner or the Borrower over (ii) $5,000,000, determined on a
consolidated basis in accordance with GAAP and (c) the General Partner’s and
Borrower’s pro rata share of any secured debt in Investment Affiliates.

 

“Consolidated Senior Unsecured Indebtedness” means, as of any date of
determination, the sum of the aggregate principal amount of all Indebtedness of
the General Partner, the Borrower and their Subsidiaries outstanding at such
date, which does not constitute Consolidated Secured Indebtedness, but excluding
Indebtedness which is contractually subordinated to the Indebtedness of the
General Partner, the Borrower and their Subsidiaries under the Loan Documents on
customary terms acceptable to the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the General Partner, the Borrower and their respective
Subsidiaries outstanding at such date, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
the sum of the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their Subsidiaries outstanding at such date, which
does not constitute Consolidated Secured Indebtedness.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the General Partner, the Borrower or any of their
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.11.

 

“Debt Service” means, for any fiscal quarter, Interest Expense plus scheduled
principal  amortization payments (excluding balloon payments), provided that in
the case of amortization payments made less frequently than quarterly, 25% of
the aggregate amortization payments for the fiscal year including such fiscal
quarter shall be included in Debt Service for such quarter.

 

“Default” means a Default described in Article VIII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“EBITDA” means operating income before extraordinary items, equity in earnings
of Investment Affiliates and minority interest in earnings, as reported by the
General Partner, the Borrower and their Subsidiaries in accordance with GAAP,
plus (i) Interest Expense (excluding the General Partner’s and the Borrower’s
pro rata share of interest expense of Investment Affiliates), depreciation,
amortization and income tax (if any) expense plus (ii) (without redundancy) the
General Partner’s and the Borrower’s pro rata share of Net Operating Income from
Investment Affiliates.

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the General Partner, the Borrower or any Subsidiary
or any of their respective assets or Projects.

 

“Equity Value” means Net Operating Income capitalized at a 8.25% rate less any
Indebtedness or, in the case of assets acquired after the closing of the
Facility, the purchase price less any Indebtedness attributable to such asset.

 

5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which bears interest at a Eurodollar Rate.

 

“Eurodollar Applicable Margin” means, as of any date with respect to any
Eurodollar Interest Period, 0.525%.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Interest Period” means with respect to a Eurodollar Advance, a
period of one, two, three or six months commencing on a Business Day selected by
the Borrower pursuant to this Agreement. Such Eurodollar Interest Period shall
end on (but exclude) the day which corresponds numerically to such date one,
two, three or six months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Eurodollar Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If a Eurodollar Interest
Period would otherwise end on a day which is not a Business Day, such Eurodollar
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Eurodollar Interest Period shall end on the immediately preceding
Business Day. In no event shall a Eurodollar Interest Period extend beyond the
then current Facility Termination Date.

 

“Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall income
or net worth, and franchise taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Extension Fee” means a fee equal to 0.05% of the outstanding principal amount
of the Obligations.

 

“Extension Request” shall have the meaning set forth in Section 2.24.

 

“Facility Termination Date” means August 28, 2006 or any later date as may be
specified as the Facility Termination Date in accordance with, and subject to
the conditions contained in, Section 2.24.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Fixed Charges” means, for any fiscal quarter, Debt Service for such quarter
plus Preferred Dividends.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to

 

7

--------------------------------------------------------------------------------


 

Borrower by such Lender at such time, and the denominator of which is the total
amount disbursed and outstanding to Borrower by all of the Lenders at such time.

 

“Funds From Operations” means, for any period, Consolidated Net Income for such
period without giving effect to depreciation and amortization, gains or losses
from extraordinary items, gains or losses on sales of previously depreciated
real estate, non-cash, non-recurring charges, including preferred stock
redemption costs and real estate impairment charges, and non-cash adjustments
made pursuant to FASB 150.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 7.1.

 

“General Partner” means Duke Realty Corporation, an Indiana corporation, the
sole general partner of the Borrower, and its successors and assigns.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person to induce the creation of which the guaranteeing person has
issued a reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. Notwithstanding the foregoing, the term Guarantee Obligation shall not
include a Guarantee by Borrower or General Partner of secured Indebtedness of an
Investment Affiliate (“Investment Affiliate Debt”) if all of the following
conditions are met:

 

8

--------------------------------------------------------------------------------


 

(A)                                  THE GUARANTEE PROVIDED BY THE BORROWER
AND/OR GENERAL PARTNER IS LIMITED TO AN AMOUNT NOT GREATER THAN 50% OF THE VALUE
OF THE PROPERTIES SECURING THE INVESTMENT AFFILIATE DEBT (COMPUTED BY
CAPITALIZING THE PROPERTY OPERATING INCOME FROM SUCH PROPERTIES AT A RATE OF
8.25%), AND

 

(B)                                 THE INVESTMENT AFFILIATE DEBT IS FOR A
STABILIZED PROPERTY (DEFINED FOR THIS TEST AS A PROPERTY THAT IS AT LEAST 90%
OCCUPIED OR A PROPERTY THAT HAS BEEN IN OPERATION FOR GREATER THAN ONE YEAR) OR
POOL OF STABILIZED PROPERTIES, AND

 

(C)                                  THE AMOUNT OF THE INVESTMENT AFFILIATE DEBT
THAT IS BEING GUARANTEED (TOGETHER WITH ANY OTHER INVESTMENT AFFILIATE DEBT OF
SUCH INVESTMENT AFFILIATE THAT IS SECURED BY THE SAME COLLATERAL THAT SECURES
THE INVESTMENT AFFILIATE DEBT BEING GUARANTIED) IS NOT MORE THAN 50% OF THE
VALUE OF THE PROPERTIES SECURING SUCH INVESTMENT AFFILIATE DEBT (COMPUTED BY
CAPITALIZING THE PROPERTY OPERATING INCOME FROM SUCH PROPERTIES AT A RATE OF
8.25%), AND,

 

(D)                                 THE AGGREGATE AMOUNT EXCLUDED UNDER
GUARANTEE OBLIGATIONS DOES NOT EXCEED 2.5% OF MARKET CAPITALIZATION.

 

“Guarantor” means the General Partner in its capacity as the guarantor under
the  Guaranty.

 

“Guaranty” means that certain Guaranty of even date herewith executed by the
Guarantor in favor of the Administrative Agent, for the ratable benefit of the
Lenders, as it may be amended or modified and in effect from time to time.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated indebtedness of the Borrower, Guarantee Obligations of the Borrower
in respect of primary obligations of any Subsidiary), (g) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities to the extent not otherwise included under another clause of this
definition, (h) Net Mark-to-Market Exposure under Rate Management Transactions,
(i) Rate Management Obligations, (j) all liabilities secured by any lien (other
than liens for taxes not yet due and payable) on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (k) any repurchase obligation or liability of such Person
or any of its Subsidiaries with respect to accounts or notes receivable sold by
such Person or any of its Subsidiaries, (l) any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person,
(m) such Person’s pro

 

9

--------------------------------------------------------------------------------


 

rata share of debt in Investment Affiliates and (n) any loans where such Person
is liable as a general partner.

 

“Indemnified Parties” means Arranger and the Administrative Agent.

 

“Interest Expense” means all interest expense of the General Partner, the
Borrower and their Subsidiaries determined in accordance with GAAP plus (i) the
General Partner’s and the Borrower’s pro rata share of interest expense in
Investment Affiliates, (ii) capitalized interest not covered by an interest
reserve from a loan facility, (iii) 100% of any accrued, or paid interest
incurred on any obligation for which the Borrower or the General Partner is
wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities, provided that no expense shall be
included more than once in such calculation even if it falls within more than
one of the foregoing categories.

 

“Interest Period” means a Eurodollar Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means any Person in which the General Partner or the
Borrower, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
General Partner or the Borrower on the consolidated financial statements of the
General Partner or the Borrower.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns and any other lending
institutions that subsequently become parties to this Agreement pursuant to
Section 13.3.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the

 

10

--------------------------------------------------------------------------------


 

interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Subsidiary
Guaranty, the Assignments of Membership Interests, and any other document from
time to time evidencing or securing indebtedness or obligations incurred by the
General Partner or the Borrower under this Agreement, as any of the foregoing
may be amended or modified from time to time.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and
Subsidiary Guarantor.

 

“Market Capitalization” means (a) Total Property Operating Income for the
preceding quarter multiplied by four, capitalized at 8.25%, plus (b) ”earnings
from service operations” for the preceding 12 full calendar months, capitalized
at 12.5%, plus (c) 50% of Assets Under Development (75% for a property that has
signed leases for 75% or more of the square feet of the space), plus (d) the
amount of any cash equivalents, excluding tenant security and other restricted
deposits, plus (e) the lower of book value or market value of land not under
development.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the General Partner, the Borrower and their Subsidiaries taken as a
whole, (ii) the ability of the General Partner or the Borrower to perform their
obligations under the Loan Documents, or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
or the Lenders thereunder.

 

“Material Subsidiary” means a Subsidiary owning assets with a value greater than
$2,000,000.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the General Partner, the Borrower or
any member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

 

11

--------------------------------------------------------------------------------


 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used
herein, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

 

“Net Operating Income” means, with respect to any Investment Affiliate or
Subsidiary, for any period, such entity’s operating income minus all operating
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the generation of such operating income but excluding
interest expense and other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs.

 

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

 

“Notice of Assignment” is defined in Section 13.3.2.

 

“Obligations” means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.

 

“Other Taxes” is defined in Section 4.5(ii).

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

“Permitted Liens” are defined in Section 7.15.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

12

--------------------------------------------------------------------------------


 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the General Partner, the Borrower or any member of the Controlled
Group may have any liability.

 

“Preferred Dividends” shall mean, for any period, without duplication of such
amounts as constitute intercompany debts or distributions, the sum of
(a) dividends or distributions due and payable or accrued during such period on
preferred stock issued by General Partner or a Subsidiary, and (b) distributions
which are the functional equivalent of preferred dividends (i.e., which the
issuer is required to make prior to distributions on another class or other
classes of partnership interests) and which are due and payable or accrued
during such period on preferred partnership interests issued by Borrower or any
other Subsidiary.

 

“Project” means any real estate asset owned or operated by the Borrower or any
Subsidiary and operated or intended to be operated as an office, industrial or
retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Property Operating Income” means, with respect to any Project or other real
estate asset, for any period, earnings from rental operations (computed in
accordance with GAAP) attributable to such Project or other real estate asset
plus depreciation, amortization and interest expense for such period, and, if
such period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance).

 

“Purchasers” is defined in Section 13.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the

 

13

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stocks applicable to member banks of
the Federal Reserve System.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means prior to disbursement, Lenders in the aggregate having
more than 50% of the Aggregate Commitment (not held by Defaulting Lenders who
are not entitled to vote) or, after disbursement, Lenders in the aggregate
holding more than 50% of the Aggregate Outstanding Credit Exposure (not held by
Defaulting Lenders who are not entitled to vote).

 

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Revolving Credit Agreement by and among Borrower, General Partner, the
Administrative Agent, and certain of the Lenders parties thereto, dated as of
January 25, 2006 pursuant to which the Lenders that are parties thereto agreed
to make loans to the Borrower in the maximum aggregate amount of $1,000,000,000,
subject to increase to $1,300,000,000.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan maintained by the General Partner or the
Borrower or any member of the Controlled Group for employees of the General
Partner or the Borrower or any member of the Controlled Group.

 

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person,
including all subsidiaries consolidated pursuant to GAAP. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower or the
General Partner.

 

“Subsidiary Guarantor” means a Subsidiary of Borrower or General Partner which
executes and delivers a Subsidiary Guaranty, which shall include the
Subsidiaries owning a direct or indirect interest in the Winkler Portfolio,
unless prohibited from executing a Guaranty by any applicable financing
documents plus any other Subsidiaries owning an Unencumbered Asset included in
the calculation of the covenant contained in Section 7.20(iii).

 

14

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means any guaranty executed and delivered by any
Subsidiary Guarantor, substantially in the form of Exhibit K, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the General
Partner, the Borrower or their Subsidiaries, Property which (i) represents more
than 10% of the consolidated assets of the General Partner, the Borrower and
their Subsidiaries as disclosed on the most recently issued quarterly
consolidated financial statements of the General Partner, the Borrower and their
Subsidiaries, or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of the General Partner, the Borrower and
their Subsidiaries as reflected in the financial statements referred to in
clause (i) above.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Liabilities” means all Indebtedness plus all other GAAP liabilities of
the Borrower, General Partner and their respective Subsidiaries.

 

“Total Property Operating Income” means the sum of (i) earnings from rental
operations (computed in accordance with GAAP) plus depreciation, amortization
and interest expense (adjusted for any acquisitions and divestitures), and
(ii) (without redundancy) the Borrower’s pro rata share of Net Operating Income
from Investment Affiliates. The earnings from rental operations shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any property acquired or
placed in service during the quarter and to exclude earnings during such quarter
from any property not owned as of the end of the quarter.

 

“Transferee” is defined in Section 13.5.

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance.

 

“Unencumbered Asset” means, with respect to any Project which is in service, as
of the end of any fiscal quarter, the circumstance that such asset on such date
(a) is not subject to any Liens or claims (including restrictions on
transferability or assignability) of any kind (including any such Lien, claim or
restriction imposed by the organizational documents of the Borrower or any
Subsidiary, but excluding Permitted Liens other than those identified in
Sections 7.15(v) and (vi)), (b) is not subject to any agreement (including
(i) any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such asset, and (ii) if applicable, the
organizational documents of the Borrower or any Subsidiary) which prohibits or
limits the ability of the General Partner, the Borrower or any of their
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
assets or Capital Stock of the General Partner, the Borrower or any of their
Subsidiaries, and (c) is not subject to any agreement (including any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such asset) which entitles any Person to the benefit of any Lien (but
excluding Permitted Liens other than

 

15

--------------------------------------------------------------------------------


 

those identified in Sections 7.15(v) and (vi)) on any assets or Capital Stock of
the General Partner, the Borrower or any of their Subsidiaries, or would entitle
any Person to the benefit of any Lien (but excluding Permitted Liens other than
those identified in Sections 7.15(v) and (vi)) on such assets or Capital Stock
upon the occurrence of any contingency (including, without limitation, pursuant
to an “equal and ratable” clause), and (d) is 100% owned in fee simple by the
Borrower or a Subsidiary Guarantor. For the purposes of this Agreement, any
Property of a Subsidiary shall not be deemed to be unencumbered unless both
(i) such Property and (ii) all Capital Stock of such Subsidiary held by the
General Partner or the Borrower (directly or indirectly) is unencumbered.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash then held by the
Borrower or any of its consolidated Subsidiaries and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at the lower of cost and fair market
value) then held by the Borrower or any of its consolidated Subsidiaries. As
used in this definition, “Unrestricted” means the specified asset is not subject
to any Liens or claims of any kind in favor of any Person.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

“Winkler Portfolio” means the portfolio of properties being acquired by Borrower
with proceeds advanced pursuant to this Agreement, and further described in
Schedule 4.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II

THE CREDIT

 

2.1.                              Commitment. From and including the date of
this Agreement and prior to the Facility Termination Date, each Lender severally
agrees, subject to the terms and conditions set forth in this Agreement, to make
an initial Advance in a single disbursement to the Borrower in an amount not to
exceed the amount of its Commitment. This is not a revolving credit facility and
any portions of such Advance repaid hereunder may not be reborrowed. The
Commitment to lend hereunder shall expire on the Facility Termination Date.

 

16

--------------------------------------------------------------------------------


 

2.2.                              Final Principal Payment. Any outstanding
Advances and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date.

 

2.3.                              Loans. The initial Advance hereunder may be
requested as, continued as, or converted into Base Rate Advances or Eurodollar
Advances, selected by the Borrower in accordance with Sections 2.10 and 2.11.

 

2.4.                              Intentionally Deleted.

 

2.5.                              Intentionally Omitted.

 

2.6.                              Intentionally Deleted.

 

2.7.                              Intentionally Omitted.

 

2.8.                              Mandatory Principal Payments. Any net proceeds
(after repayment of secured debt, if any, encumbering the applicable property
and payment of customary closing costs) received by Borrower and its
Subsidiaries from the sale or refinancing of any assets comprising the Winkler
Portfolio, including the sale of joint venture interests therein, shall be paid
by Borrower to Administrative Agent and applied to reduce the outstanding amount
of the Obligations.

 

2.9.                              Optional Principal Payments. The Borrower
may from time to time pay, but without penalty or premium, all or any part of
outstanding Base Rate Advances provided Administrative Agent receives notice of
the payment by 10:00 a.m. Chicago time and the payment by 3:00 p.m. Chicago
time. The Administrative Agent will notify the Lenders by 11:00 a.m. of any such
notice received. The Borrower may from time to time pay a Eurodollar Advance,
provided a Eurodollar Advance may not be paid prior to the last day of the
applicable Interest Period unless accompanied by any amount due pursuant to
Section 4.4. It being further provided that any such partial prepayments set
forth above shall be in the minimum aggregate amount of Ten Million Dollars
($10,000,000) or any integral multiple of One Million Dollars ($1,000,000) in
excess thereof. Amounts prepaid may not be reborrowed.

 

2.10.                        Method of Selecting Types and Interest Periods the
Advance. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable to the Advance from time to
time. The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) (i) not later than 10:00 a.m. Chicago time, at least one
(1) Business Day before the Borrowing Date of an Base Rate Advance, (ii) not
later than 10:00 a.m. Chicago time, at least three (3) Business Days before the
Borrowing Date for a Eurodollar Advance:

 

(A)                                  THE BORROWING DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH ADVANCE,

 

(B)                                 THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(C)                                  THE TYPE OF ADVANCE SELECTED, AND

 

17

--------------------------------------------------------------------------------


 

(D)                                 IN THE CASE OF EACH EURODOLLAR ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans, in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XIV. The
Lenders shall not be obligated to match fund their Eurodollar Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

No Interest Period may end after the Facility Termination Date and, unless all
of the Lenders otherwise agree in writing, in no event may there be more than
three (3) different Interest Periods for Eurodollar Advances outstanding at any
one time.

 

2.11.                        Conversion and Continuation of Outstanding
Advances. Base Rate Advances shall continue as Base Rate Advances unless and
until such Base Rate Advances are converted into Eurodollar Advances. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into an Base Rate Advance unless the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.8, the Borrower may elect from time to time to
convert all or any part of an Advance of any Type into any other Type of
Advance; provided that any conversion of any Eurodollar Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least one Business Day, in the case of a conversion into an Base Rate Advance,
or three Business Days, in the case of a conversion into or continuation of a
Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:

 

(I)                                                             THE REQUESTED
DATE WHICH SHALL BE A BUSINESS DAY, OF SUCH CONVERSION OR CONTINUATION;

 

(II)                                                          THE AGGREGATE
AMOUNT AND TYPE OF THE ADVANCE WHICH IS TO BE CONVERTED OR CONTINUED; AND

 

(III)                                                       THE AMOUNT AND
TYPE(S) OF ADVANCE(S) INTO WHICH SUCH ADVANCE IS TO BE CONVERTED OR CONTINUED
AND, IN THE CASE OF A CONVERSION INTO OR CONTINUATION OF A EURODOLLAR ADVANCE,
THE DURATION OF THE INTEREST PERIOD APPLICABLE THERETO.

 

2.12.                        Changes in Interest Rate, Etc. Each Base Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.11 to but
excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.11 hereof, at a rate per annum equal to the Base Rate for
such day.

 

18

--------------------------------------------------------------------------------


 

Changes in the rate of interest on that portion of any Advance maintained as a
Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as the Eurodollar Rate applicable to such Eurodollar Advance, plus the
Eurodollar Applicable Margin.

 

2.13. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.10, 2.11 or 2.12, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued beyond its current term as a Eurodollar Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each Base Rate Advance shall bear interest at
a rate per annum equal to the Base Rate otherwise applicable to the Base Rate
Advance plus 2% per annum; provided that such rates shall become applicable
automatically without notice to the Borrower or an election or action by the
Administrative Agent or any Lender if a Default occurs under Section 8.7 or
Section 8.8, or a Default occurs relating to the payment of principal or
interest unless waived by the Required Lenders.

 

2.14                           Intentionally Omitted.

 

2.15                           Intentionally Omitted.

 

2.16.                        Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (local time) on the date when due
and shall be applied by the Administrative Agent among the Lenders in accordance
with the class or type of Obligation being paid. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIV or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender promptly, which payment is expected to be
made to such Lender by the close of business on the same Business Day received
by Administrative Agent if received by noon (local time) but shall in any event
not be made to such Lender later than the next Business Day, provided that the
Administrative Agent shall pay to each such Lenders interest thereon, at the
lesser of (i) the Federal Funds Effective Rate and (ii) the rate of interest
applicable to such Loans, from the Business Day such funds are received by the
Administrative Agent in immediately available funds (provided, if such funds are
not received by the Administrative Agent by noon (local time), such period shall
commence on the Business Day immediately following the day such funds are

 

19

--------------------------------------------------------------------------------


 

received) until such funds are paid to each such Lenders. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
Administrative Agent for each payment of any of the Obligations as it becomes
due hereunder.

 

2.17.                        Notes; Telephonic Notices. Each Lender is hereby
authorized to record the principal amount of each of its Loans and each
repayment on the schedule attached to its Note, provided, however, that the
failure to so record shall not affect the Borrower’s obligations under such
Note. Each Lender’s books and records, including without limitation, the
information, if any, recorded by the Lender on the Schedule attached to its
Note, shall be deemed to be prima facia correct. The Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation signed by an Authorized Officer of each telephonic notice, if such
confirmation is requested by the Administrative Agent or any Lender. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

 

2.18.                        Interest Payment Dates; Interest Basis. Interest
accrued on each Base Rate Advance shall be payable on the last day of each
calendar quarter, commencing with the first such date to occur after the date
hereof, on any date on which the Base Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Base Rate Advance converted into a
Eurodollar Advance on a day other than the last day of a calendar quarter shall
be payable on the date of conversion. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period. Interest and all
fees hereunder shall be calculated for actual days elapsed on the basis of a
360-day year, except for interest on Base Rate Advances which shall be
calculated on the basis of actual number of days elapsed in a 365/366 day year.
Interest shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.19.                        Notification of Interest Rates and Prepayments.
Promptly after receipt thereof (but in no event later than one Business Day
prior to the proposed Borrowing Date for a Base Rate Advance or three Business
Days prior to the proposed Borrowing Date for a Eurodollar Advance) the
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Eurodollar

 

20

--------------------------------------------------------------------------------

 


 

Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

 


2.20.                        LENDING INSTALLATIONS. EACH LENDER MAY BOOK ITS
LOANS AT ANY LENDING INSTALLATION SELECTED BY SUCH LENDER AND MAY CHANGE ITS
LENDING INSTALLATION FROM TIME TO TIME. ALL TERMS OF THIS AGREEMENT SHALL APPLY
TO ANY SUCH LENDING INSTALLATION AND THE NOTES SHALL BE DEEMED HELD BY EACH
LENDER FOR THE BENEFIT OF SUCH LENDING INSTALLATION. EACH LENDER MAY, BY WRITTEN
OR TELEX NOTICE TO THE ADMINISTRATIVE AGENT AND THE BORROWER, DESIGNATE A
LENDING INSTALLATION THROUGH WHICH LOANS WILL BE MADE BY IT AND FOR WHOSE
ACCOUNT LOAN PAYMENTS ARE TO BE MADE.

 


2.21.                        NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.
UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY BE, NOTIFIES THE ADMINISTRATIVE
AGENT PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF (I) IN THE CASE OF A LENDER, THE PROCEEDS OF A LOAN OR
(II) IN THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL, INTEREST OR FEES TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, THAT IT DOES NOT INTEND
TO MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH PAYMENT HAS
BEEN MADE. THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE
AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN RELIANCE UPON SUCH
ASSUMPTION. IF SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, HAS NOT IN FACT
MADE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE RECIPIENT OF SUCH PAYMENT
SHALL, ON DEMAND BY THE ADMINISTRATIVE AGENT, REPAY TO THE ADMINISTRATIVE AGENT
THE AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH
DAY DURING THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS SO MADE AVAILABLE
BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT RECOVERS
SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF PAYMENT BY A LENDER,
THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY OR (II) IN THE CASE OF PAYMENT BY
THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN.

 


2.22.                        USURY. THIS AGREEMENT AND EACH NOTE ARE SUBJECT TO
THE EXPRESS CONDITION THAT AT NO TIME SHALL THE BORROWER BE OBLIGATED OR
REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH
COULD SUBJECT ANY LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF
BEING IN EXCESS OF THE MAXIMUM LEGAL RATE. IF BY THE TERMS OF THIS AGREEMENT OR
THE LOAN DOCUMENTS, THE BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY
INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE
MAXIMUM LEGAL RATE, THE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE,
SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL
PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE
BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE
HEREUNDER. ALL SUMS PAID OR AGREED TO BE PAID TO A LENDER FOR THE USE,
FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM
LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN
FOR SO LONG AS THE LOAN IS OUTSTANDING.

 


2.23.                        APPLICATIONS OF MONEYS RECEIVED. ALL MONEYS
COLLECTED OR RECEIVED BY THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE FACILITY
DIRECTLY OR INDIRECTLY, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:

 

21

--------------------------------------------------------------------------------


 

(I)                                                             TO THE PAYMENT
OF ALL REASONABLE COSTS INCURRED IN THE COLLECTION OF SUCH MONEYS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE TO THE BORROWER;

 

(II)                                                          TO THE
REIMBURSEMENT OF ANY YIELD PROTECTION DUE TO THE LENDERS IN ACCORDANCE WITH
SECTION 4.1;

 

(III)                                                       (A) IN CASE THE
ENTIRE UNPAID PRINCIPAL OF THE LOAN SHALL NOT HAVE BECOME DUE AND PAYABLE, THE
WHOLE AMOUNT RECEIVED AS INTEREST THEN DUE TO THE LENDERS (OTHER THAN A
DEFAULTING LENDER) AS THEIR RESPECTIVE PERCENTAGES APPEAR, OR (B) IN CASE THE
ENTIRE UNPAID PRINCIPAL OF THE LOAN SHALL HAVE BECOME DUE AND PAYABLE, AS A
RESULT OF A DEFAULT OR OTHERWISE, TO THE PAYMENT OF THE WHOLE AMOUNT THEN DUE
AND PAYABLE ON THE LOAN FOR PRINCIPAL, TOGETHER WITH INTEREST THEREON AT THE
DEFAULT RATE OR THE INTEREST RATE; AND

 

(IV)                                                      TO THE PAYMENT OF ANY
SUMS DUE TO EACH DEFAULTING LENDER AS THEIR RESPECTIVE PERCENTAGES APPEAR
(PROVIDED THAT ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO SET-OFF AGAINST SUCH
SUMS ANY AMOUNTS DUE FROM SUCH DEFAULTING LENDER).

 


2.24.                        EXTENSION OF FACILITY TERMINATION DATE. PROVIDED NO
DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING THE BORROWER
MAY REQUEST UP TO TWO CONSECUTIVE NINETY DAY EXTENSIONS OF THE FACILITY
TERMINATION DATE BY SUBMITTING A REQUEST FOR AN EXTENSION TO THE AGENT (AN
“EXTENSION REQUEST”) NO MORE THAN 90 AND NO FEWER THAN 30 DAYS PRIOR TO THE THEN
APPLICABLE FACILITY TERMINATION DATE AND PAYING THE EXTENSION FEE ON OR BEFORE
THE COMMENCEMENT OF EACH EXTENSION PERIOD. PROMPTLY UPON RECEIPT OF THE
EXTENSION REQUEST. ADMINISTRATIVE AGENT WILL NOTIFY LENDERS THAT SUCH EXTENSION
REQUEST HAS BEEN SUBMITTED.

 


ARTICLE III

 


INTENTIONALLY OMITTED

 

 


ARTICLE IV

 


CHANGE IN CIRCUMSTANCES

 


4.1.                              YIELD PROTECTION.

 

If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

22

--------------------------------------------------------------------------------


 

(A)                                  SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
(OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER IN RESPECT OF ITS
EURODOLLAR LOANS, OR

 

(B)                                 IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION (OTHER THAN RESERVES AND
ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO
EURODOLLAR ADVANCES), OR

 

(C)                                  IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS EURODOLLAR LOANS, OR REDUCES
ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION IN
CONNECTION WITH ITS EURODOLLAR LOANS, OR PARTICIPATIONS THEREIN, OR REQUIRES ANY
LENDER OR ANY APPLICABLE LENDING INSTALLATION TO MAKE ANY PAYMENT CALCULATED BY
REFERENCE TO THE AMOUNT OF EURODOLLAR LOANS, OR PARTICIPATIONS THEREIN HELD OR
INTEREST RECEIVED BY IT, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER AS THE CASE
MAY BE,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Eurodollar Loans or Commitment or of issuing or to reduce the return
received by such Lender or applicable Lending Installation, as the case may be,
in connection with such Eurodollar Loans or Commitment, then, within 15 days of
demand by such Lender, as the case may be, the Borrower shall pay such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such increased cost or reduction in amount
received.

 


4.2.                              CHANGES IN CAPITAL ADEQUACY REGULATIONS.

 

If a Lender in good faith determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
Outstanding Credit Exposure or its obligation to make Loans hereunder (after
taking into account such Lender’s policies as to capital adequacy). “Change”
means (i) any change after the date of this Agreement in the Risk-Based Capital
Guidelines (as hereinafter defined) or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the

 

23

--------------------------------------------------------------------------------


 

July 1988 report of the Basel Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

 


4.3.                              AVAILABILITY OF TYPES OF ADVANCES.

 

If any Lender in good faith determines that maintenance of any of its Eurodollar
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, the
Administrative Agent shall suspend the availability of the affected Type of
Advance and require any Eurodollar Advances of the affected Type to be repaid
(together with any amounts due pursuant to Section 4.4); or if the Required
Lenders in good faith determine that (i) deposits of a type or maturity
appropriate to match fund Eurodollar Advances are not available, or (ii) an
interest rate applicable to a Type of Advance does not accurately reflect the
cost of making a Eurodollar Advance of such Type, then, the Administrative Agent
shall suspend the availability of the affected Type of Advance with respect to
any Eurodollar Advances made after the date of any such determination. If the
Borrower is required to so repay a Eurodollar Advance, the Borrower
may concurrently with such repayment borrow from the Lenders, in the amount of
such repayment, a Loan bearing interest at the Alternate Base Rate.

 


4.4.                              FUNDING INDEMNIFICATION.

 

If any payment of a ratable Eurodollar Advance occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a ratable Eurodollar Advance is not made on the date
specified by the Borrower for any reason other than default by the Lenders or as
a result of unavailability pursuant to Section 4.3, the Borrower will indemnify
each Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain the ratable Eurodollar Advance, and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.

 


4.5.                              TAXES.


 

(I)                                                                          
ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF ANY LENDER, THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY NOTE SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES. IF THE BORROWER SHALL BE REQUIRED
BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO
ANY LENDER OR THE ADMINISTRATIVE AGENT, (A) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 4.5) SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS, (C) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER

 

24

--------------------------------------------------------------------------------


 

SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL COPY OF A RECEIPT
EVIDENCING PAYMENT THEREOF WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.

 

(II)                                                                        IN
ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY NOTE OR FROM THE
EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY
NOTE (“OTHER TAXES”).

 

(III)                                                                     THE
BORROWER HEREBY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER FOR
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 4.5) PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER AS A RESULT OF ITS COMMITMENT, ANY LOANS
MADE BY IT HEREUNDER, OR OTHERWISE IN CONNECTION WITH ITS PARTICIPATION IN THIS
AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO. PAYMENTS DUE UNDER THIS INDEMNIFICATION SHALL
BE MADE WITHIN 30 DAYS AFTER THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER
MAKES DEMAND THEREFOR PURSUANT TO SECTION 4.6.

 

(IV)                                                                    EACH
LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA
OR A STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES THAT IT WILL, NOT MORE THAN
TEN BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT, (I) DELIVER TO THE
ADMINISTRATIVE AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE
SERVICE FORM W-8BEN OR W-8ECI, CERTIFYING IN EITHER CASE THAT SUCH LENDER IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, AND (II) DELIVER TO THE
ADMINISTRATIVE AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS THE
CASE MAY BE, AND CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES
BACKUP WITHHOLDING TAX. EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT (X) RENEWALS OR ADDITIONAL
COPIES OF SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH
FORM EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL
FORMS OR AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR
THE ADMINISTRATIVE AGENT. ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING
SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN
TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH
DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE
OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH
FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

25

--------------------------------------------------------------------------------


 

(V)                                                                       FOR
ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO PROVIDE THE BORROWER
WITH AN APPROPRIATE FORM PURSUANT TO CLAUSE (IV), ABOVE (UNLESS SUCH FAILURE IS
DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE
PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 4.5 WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES.

 

(VI)                                                                    ANY
LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE PURSUANT TO THE LAW OF
ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED
RATE FOLLOWING RECEIPT OF SUCH DOCUMENTATION.

 

(VII)                                                                 IF THE
U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED
STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM
THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO
OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED
OR PROPERLY COMPLETED, BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE
AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING
INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING
PENALTIES AND INTEREST, AND INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON
AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SUBSECTION, TOGETHER WITH
ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME
CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH ATTORNEYS MAY BE
EMPLOYEES OF THE ADMINISTRATIVE AGENT). THE OBLIGATIONS OF THE LENDERS UNDER
THIS SECTION 4.5(VII) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.

 


4.6.                              LENDER STATEMENTS; SURVIVAL OF INDEMNITY.

 

To the extent possible in the exercise of any Lender’s good faith discretion,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of Advances under
Section 4.3, so long as such designation does not reduce such Lender’s income or
increase such Lender’s liabilities. Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 4.1, 4.2, 4.4 or 4.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of

 

26

--------------------------------------------------------------------------------


 

amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of
the Obligations and termination of this Agreement.

 


4.7.                              REPLACEMENT OF LENDERS UNDER CERTAIN
CIRCUMSTANCES.

 

The Borrower shall be permitted to replace any Lender which (a) is not capable
of receiving payments without any deduction or withholding of United States
federal income tax pursuant to Section 4.5, or (b) cannot maintain its
Eurodollar Loans at a suitable Lending Installation pursuant to Section 4.6,
with a replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the remaining Lenders, (ii) no Default or (after notice
thereof to Borrower) no Unmatured Default shall have occurred and be continuing
at the time of such replacement, (iii) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts owing to such replaced Lender prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Sections 4.4 and 4.6 if
any Eurodollar Loan owing to such replaced Lender shall be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall continue to pay all amounts payable hereunder without setoff, deduction,
counterclaim or withholding and (viii) any such replacement shall not be deemed
to be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

 


ARTICLE V

 


CONDITIONS PRECEDENT

 


5.1.                              EFFECTIVE DATE. THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE, AND THE LENDERS SHALL NOT BE REQUIRED TO MAKE THE INITIAL
ADVANCE HEREUNDER UNLESS (A) THE BORROWER SHALL HAVE PAID ALL FEES DUE AND
PAYABLE TO THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER, AND (B) THE
BORROWER SHALL HAVE COMPLIED WITH THE REQUIREMENTS BELOW AND FURNISHED TO THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THE LENDERS
AND THEIR COUNSEL AND WITH SUFFICIENT COPIES FOR THE LENDERS, THE FOLLOWING:

 

(I)                                                                           
THE DULY EXECUTED ORIGINALS OF THE LOAN DOCUMENTS, INCLUDING THE NOTES, PAYABLE
TO THE ORDER OF EACH OF THE LENDERS, THE GUARANTY, THE SUBSIDIARY GUARANTY, THE
ASSIGNMENTS OF MEMBERSHIP INTEREST, AND THIS AGREEMENT;

 

27

--------------------------------------------------------------------------------


 

(II)                                                                        
CERTIFIED COPIES OF THE ARTICLES OF INCORPORATION OF THE GENERAL PARTNER AND THE
CERTIFICATE OF LIMITED PARTNERSHIP OF THE BORROWER, BOTH WITH ALL AMENDMENTS AND
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF INDIANA AS OF
A RECENT DATE, AS WELL AS ANY OTHER INFORMATION REQUIRED BY SECTION 326 OF THE
USA PATRIOT ACT OR NECESSARY FOR THE ADMINISTRATIVE AGENT OR ANY LENDER TO
VERIFY THE IDENTITY OF THE GENERAL PARTNER AND BORROWER AS REQUIRED BY
SECTION 326 OF THE USA PATRIOT ACT;

 

(III)                                                                     
CERTIFICATES OF GOOD STANDING FOR THE GENERAL PARTNER AND THE BORROWER,
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF INDIANA, AND
IF REQUESTED BY ADMINISTRATIVE AGENT, FOREIGN QUALIFICATION CERTIFICATES FOR THE
GENERAL PARTNER AND THE BORROWER, CERTIFIED BY THE APPROPRIATE GOVERNMENTAL
OFFICER, FOR EACH JURISDICTION WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED
(IF REQUIRED) WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                                                                     COPIES,
CERTIFIED BY AN OFFICER OF THE GENERAL PARTNER, OF (1) ITS FORMATION DOCUMENTS
(INCLUDING BY-LAWS), TOGETHER WITH ALL AMENDMENTS THERETO, (2) THE FORMATION
DOCUMENTS (INCLUDING THE PARTNERSHIP AGREEMENT) OF THE BORROWER, TOGETHER WITH
ALL AMENDMENTS THERETO, AND (3) THE FORMATION DOCUMENTS OF EACH SUBSIDIARY
GUARANTOR, TOGETHER WITH ALL AMENDMENTS THERETO;

 

(V)                                                                        AN
INCUMBENCY CERTIFICATE, EXECUTED BY AN OFFICER OF THE GENERAL PARTNER, WHICH
SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURE OF THE PERSONS
AUTHORIZED TO SIGN THE LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER ON BEHALF
OF THE BORROWER, UPON WHICH CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE
BORROWER;

 

(VI)                                                                     COPIES,
CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY, OF THE GENERAL PARTNER’S
BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF ANY ARE
DEEMED NECESSARY BY COUNSEL FOR ANY LENDER) AUTHORIZING THE ADVANCES PROVIDED
FOR HEREIN AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
BE EXECUTED AND DELIVERED BY THE GENERAL PARTNER AND THE BORROWER HEREUNDER;

 

(VII)                                                                  A WRITTEN
OPINION OF THE GENERAL PARTNER AND THE BORROWER’S COUNSEL, ADDRESSED TO THE
LENDERS IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO;

 

(VIII)                                                               A
CERTIFICATE, SIGNED BY AN OFFICER OF THE GENERAL PARTNER ON BEHALF OF THE
BORROWER AND FOR ITSELF, STATING THAT ON THE INITIAL BORROWING DATE NO DEFAULT
OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT ALL REPRESENTATIONS
AND WARRANTIES OF THE GENERAL PARTNER AND THE BORROWER ARE TRUE AND CORRECT AS
OF THE INITIAL BORROWING DATE, UPON WHICH CERTIFICATE THE ADMINISTRATIVE AGENT
AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN
WRITING BY THE BORROWER;

 

28

--------------------------------------------------------------------------------


 

(IX)                                                                       THE
MOST RECENT FINANCIAL STATEMENTS OF THE GENERAL PARTNER AND THE BORROWER AND A
CERTIFICATE FROM AN OFFICER OF THE GENERAL PARTNER THAT NO MATERIAL ADVERSE
CHANGE IN THE GENERAL PARTNER’S OR THE BORROWER’S FINANCIAL CONDITION HAS
OCCURRED SINCE SEPTEMBER 30, 2005 ;

 

(X)                                                                          UCC
FINANCING STATEMENT, JUDGMENT, AND TAX LIEN SEARCHES WITH RESPECT TO THE GENERAL
PARTNER, THE BORROWER, AND EACH ENTITY THAT IS AN ASSIGNOR UNDER THE ASSIGNMENTS
OF MEMBERSHIP INTERESTS, FROM THEIR STATES OF ORGANIZATION AND THE STATES WHERE
THEY HAVE THEIR PRINCIPAL PLACE OF BUSINESS;

 

(XI)                                                                      
EVIDENCE OF SUFFICIENT UNENCUMBERED ASSETS (WHICH EVIDENCE IF REQUESTED BY
ADMINISTRATIVE AGENT MAY INCLUDE MORTGAGE RELEASES AND TITLE POLICIES) TO ASSIST
THE ADMINISTRATIVE AGENT IN DETERMINING THE BORROWER’S COMPLIANCE WITH THE
COVENANTS SET FORTH IN ARTICLE VII HEREIN;

 

(XII)                                                                    WRITTEN
MONEY TRANSFER INSTRUCTIONS, AS THE ADMINISTRATIVE AGENT MAY HAVE REASONABLY
REQUESTED;

 

(XIII)                                                                 EVIDENCE
THAT ALL PARTIES WHOSE CONSENT IS REQUIRED FOR BORROWER OR GENERAL PARTNER TO
EXECUTE THE LOAN DOCUMENTS HAVE PROVIDED SUCH CONSENTS;

 

(XIV)                                                                THE
ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT (I) SINCE SEPTEMBER 30, 2005
THERE IS AN ABSENCE OF ANY MATERIAL ADVERSE CHANGE OR DISRUPTION IN PRIMARY OR
SECONDARY LOAN SYNDICATION MARKETS, FINANCIAL MARKETS OR IN CAPITAL MARKETS
GENERALLY THAT WOULD LIKELY IMPAIR SYNDICATION OF THE LOANS HEREUNDER AND
(II) THE BORROWER HAS FULLY COOPERATED WITH THE ADMINISTRATIVE AGENT’S
SYNDICATION EFFORTS INCLUDING, WITHOUT LIMITATION, BY PROVIDING THE
ADMINISTRATIVE AGENT WITH INFORMATION REGARDING THE BORROWER’S OPERATIONS AND
PROSPECTS AND SUCH OTHER INFORMATION AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY
TO SUCCESSFULLY SYNDICATE THE LOANS HEREUNDER;

 

(XV)                                                                   UCC
FINANCING STATEMENTS RELATING TO THE ASSIGNMENTS OF MEMBERSHIP INTERESTS:

 

(XV)                                                                   SUCH
OTHER DOCUMENTS AS ANY LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED, THE
FORM AND SUBSTANCE OF WHICH DOCUMENTS SHALL BE ACCEPTABLE TO THE PARTIES AND
THEIR RESPECTIVE COUNSEL.

 

Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

29

--------------------------------------------------------------------------------


 


ARTICLE VI

 


REPRESENTATIONS AND WARRANTIES

 

The General Partner and the Borrower each respectively (unless otherwise noted)
represents and warrants to the Lenders that:

 


6.1.                              EXISTENCE. IT IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF INDIANA, WITH ITS
PRINCIPAL PLACE OF BUSINESS IN INDIANAPOLIS, INDIANA AND IS DULY QUALIFIED AS A
FOREIGN CORPORATION OR PARTNERSHIP, PROPERLY LICENSED (IF REQUIRED), IN GOOD
STANDING AND HAS ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED. EACH OF ITS MATERIAL
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF ORGANIZATION AND HAS ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.

 


6.2.                              AUTHORIZATION AND VALIDITY. IT HAS THE POWER
AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN DOCUMENTS AND TO
PERFORM ITS OBLIGATIONS THEREUNDER. THE EXECUTION AND DELIVERY BY IT OF THE LOAN
DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN DULY
AUTHORIZED BY PROPER PROCEEDINGS, AND THE LOAN DOCUMENTS CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER
ENFORCEABLE AGAINST SUCH ENTITY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES
OF EQUITY.

 


6.3.                              NO CONFLICT; GOVERNMENT CONSENT. NEITHER THE
EXECUTION AND DELIVERY BY IT OF THE LOAN DOCUMENTS, NOR THE CONSUMMATION OF THE
TRANSACTIONS THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS THEREOF
WILL VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE OR AWARD BINDING ON, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER OR
ANY OF SUCH ENTITY’S MATERIAL SUBSIDIARIES OR SUCH ENTITY’S OR ANY MATERIAL
SUBSIDIARY’S ARTICLES OF INCORPORATION, BY-LAWS, CERTIFICATE OF LIMITED
PARTNERSHIP OR PARTNERSHIP AGREEMENT OR THE PROVISIONS OF ANY INDENTURE,
INSTRUMENT OR AGREEMENT TO WHICH SUCH ENTITY OR ANY OF ITS MATERIAL SUBSIDIARIES
IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT
WITH OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN THE CREATION OR IMPOSITION
OF ANY LIEN IN, OF OR ON THE PROPERTY OF SUCH ENTITY OR A MATERIAL SUBSIDIARY
PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT. NO ORDER,
CONSENT, APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING,
RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL OR PUBLIC BODY
OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF, OR THE
LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF, ANY OF THE LOAN
DOCUMENTS.

 


6.4.                              FINANCIAL STATEMENTS; MATERIAL ADVERSE CHANGE.
THE SEPTEMBER 30, 2005 CONSOLIDATED FINANCIAL STATEMENTS OF THE GENERAL PARTNER,
THE BORROWER AND THEIR SUBSIDIARIES HERETOFORE DELIVERED TO THE LENDERS WERE
PREPARED IN ACCORDANCE WITH GAAP IN EFFECT ON THE DATE SUCH STATEMENTS WERE
PREPARED AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND OPERATIONS
OF THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES AT SUCH DATE AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS FOR THE PERIOD THEN ENDED. SINCE
SEPTEMBER 30, 2005, THERE HAS BEEN NO CHANGE IN THE BUSINESS, PROPERTY,
PROSPECTS, CONDITION (FINANCIAL OR OTHERWISE)

 

30

--------------------------------------------------------------------------------


 


OR RESULTS OF OPERATIONS OF THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

 


6.5.                              TAXES. IT AND ITS SUBSIDIARIES HAVE FILED ALL
UNITED STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH ARE REQUIRED
TO BE FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR PURSUANT TO
ANY ASSESSMENT RECEIVED BY, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER OR
ANY OF ITS SUBSIDIARIES EXCEPT SUCH TAXES, IF ANY, AS ARE BEING CONTESTED IN
GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED. NO TAX LIENS
HAVE BEEN FILED AND NO CLAIMS ARE BEING ASSERTED WITH RESPECT TO ANY SUCH TAXES.
THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE GENERAL PARTNER, THE
BORROWER AND ITS SUBSIDIARIES IN RESPECT OF ANY TAXES OR OTHER GOVERNMENTAL
CHARGES ARE ADEQUATE.

 


6.6.                              LITIGATION AND GUARANTEE OBLIGATIONS. THERE IS
NO LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY
PENDING OR, TO THE KNOWLEDGE OF ANY OF ITS OFFICERS, THREATENED AGAINST OR
AFFECTING THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT. IT HAS NO MATERIAL CONTINGENT OBLIGATIONS
NOT PROVIDED FOR OR DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 7.1.

 


6.7.                              SUBSIDIARIES. SCHEDULE 1 HERETO CONTAINS AN
ACCURATE LIST OF ALL OF THE PRESENTLY EXISTING SUBSIDIARIES OF SUCH ENTITY,
SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION AND THE PERCENTAGE
OF THEIR RESPECTIVE CAPITAL STOCK OWNED BY IT OR ITS SUBSIDIARIES. ALL OF THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF SUCH SUBSIDIARIES HAVE BEEN
DULY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.

 


6.8.                              ERISA. THE UNFUNDED LIABILITIES OF ALL SINGLE
EMPLOYER PLANS DO NOT IN THE AGGREGATE EXCEED $1,000,000. NEITHER IT NOR ANY
OTHER MEMBER OF THE CONTROLLED GROUP HAS INCURRED, OR IS REASONABLY EXPECTED TO
INCUR, ANY WITHDRAWAL LIABILITY TO MULTIEMPLOYER PLANS IN EXCESS OF $250,000 IN
THE AGGREGATE. EACH PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, NEITHER IT NOR ANY OTHER MEMBERS OF THE CONTROLLED GROUP
HAS WITHDRAWN FROM ANY PLAN OR INITIATED STEPS TO DO SO, AND NO STEPS HAVE BEEN
TAKEN TO REORGANIZE OR TERMINATE ANY PLAN.

 


6.9.                              ACCURACY OF INFORMATION. ALL FACTUAL
INFORMATION FURNISHED BY OR ON BEHALF OF SUCH ENTITY OR ANY OF ITS SUBSIDIARIES
TO THE ADMINISTRATIVE AGENT OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL OTHER SUCH
FACTUAL INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF SUCH ENTITY OR ANY OF
ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY LENDER WILL BE, TRUE AND
ACCURATE (TAKEN AS A WHOLE) ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR
CERTIFIED AND NOT INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE SUCH INFORMATION (TAKEN AS A WHOLE) NOT MISLEADING AT SUCH TIME.

 


6.10.                        MARGIN STOCK. IT DOES NOT HOLD ANY MARGIN STOCK (AS
DEFINED IN REGULATION U).

 


6.11.                        MATERIAL AGREEMENTS. NEITHER IT NOR ANY SUBSIDIARY
IS A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER
CORPORATE RESTRICTION WHICH COULD HAVE A MATERIAL ADVERSE EFFECT. NEITHER IT NOR
ANY SUBSIDIARY IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF
ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN (I) ANY AGREEMENT
TO

 

31

--------------------------------------------------------------------------------


 


WHICH IT IS A PARTY, WHICH DEFAULT COULD HAVE A MATERIAL ADVERSE EFFECT OR
(II) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING INDEBTEDNESS.

 


6.12.                        COMPLIANCE WITH LAWS. IT AND ITS SUBSIDIARIES HAVE
COMPLIED, TO THE BEST OF THEIR KNOWLEDGE, WITH ALL APPLICABLE STATUTES, RULES,
REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR
ANY INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTY.
NEITHER IT NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE TO THE EFFECT THAT ITS
OPERATIONS ARE NOT IN MATERIAL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF
APPLICABLE FEDERAL, STATE AND LOCAL ENVIRONMENTAL, HEALTH AND SAFETY STATUTES
AND REGULATIONS OR THE SUBJECT OF ANY FEDERAL OR STATE INVESTIGATION EVALUATING
WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR
HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, WHICH NON-COMPLIANCE OR
REMEDIAL ACTION COULD HAVE A MATERIAL ADVERSE EFFECT.

 


6.13.                        OWNERSHIP OF PROPERTIES. ON THE DATE OF THIS
AGREEMENT, IT AND ITS SUBSIDIARIES WILL HAVE GOOD TITLE, FREE OF ALL LIENS OTHER
THAN THOSE PERMITTED BY SECTION 7.15, TO ALL OF THE PROPERTY AND ASSETS
REFLECTED IN THE FINANCIAL STATEMENTS AS OWNED BY IT.

 


6.14.                        INVESTMENT COMPANY ACT. NEITHER IT NOR ANY
SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.

 


6.15.                        PUBLIC UTILITY HOLDING COMPANY ACT. NEITHER IT NOR
ANY SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.

 


6.16.                        SOLVENCY. (I) IMMEDIATELY AFTER THE CLOSING DATE
AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN AND AFTER GIVING EFFECT TO THE
APPLICATION OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS OF
THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES ON A CONSOLIDATED
BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, OF THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS; (B) THE PRESENT FAIR SALEABLE VALUE OF THE
PROPERTY OF THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY
THE PROBABLE LIABILITY OF THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (C) THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE ABLE TO PAY THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE GENERAL PARTNER, THE
BORROWER AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY
ARE ENGAGED AS SUCH BUSINESSES ARE NOW CONDUCTED AND ARE PROPOSED TO BE
CONDUCTED AFTER THE DATE HEREOF.

 

(ii)                                  It does not intend to, or to permit any of
its Subsidiaries to, and does not believe that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such

 

32

--------------------------------------------------------------------------------


 

Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 


6.17.                        INSURANCE. IT AND ITS SUBSIDIARIES CARRY INSURANCE
ON THEIR PROJECTS WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, IN
SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE AT LEAST
COMPARABLE TO THE COVERAGE MAINTAINED BY INSTITUTIONAL OWNERS OF SIMILAR
PROPERTIES AS EVIDENCED BY INSURANCE CERTIFICATES PROVIDED TO ADMINISTRATIVE
AGENT, INCLUDING, WITHOUT LIMITATION:

 

(I)                                                             PROPERTY AND
CASUALTY INSURANCE (INCLUDING COVERAGE FOR FLOOD AND OTHER WATER DAMAGE FOR ANY
PROJECT LOCATED WITHIN A 100-YEAR FLOOD PLAIN) IN THE AMOUNT OF THE REPLACEMENT
COST OF THE IMPROVEMENTS AT THE PROJECT;

 

(II)                                                          LOSS OF RENTAL
INCOME INSURANCE IN THE AMOUNT NOT LESS THAN ONE YEAR’S GROSS REVENUES FROM THE
PROJECTS; AND

 

(III)                                                       COMPREHENSIVE
GENERAL LIABILITY INSURANCE IN THE AMOUNT OF $20,000,000 PER OCCURRENCE.

 


6.18.                        REIT STATUS. THE GENERAL PARTNER IS IN GOOD
STANDING ON THE NEW YORK STOCK EXCHANGE, IS QUALIFIED AS A REAL ESTATE
INVESTMENT TRUST AND CURRENTLY IS IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS
OF THE CODE APPLICABLE TO QUALIFICATION AS A REAL ESTATE INVESTMENT TRUST.

 


6.19.                        ENVIRONMENTAL MATTERS. EACH OF THE FOLLOWING
REPRESENTATIONS AND WARRANTIES IS TRUE AND CORRECT ON AND AS OF THE CLOSING DATE
EXCEPT TO THE EXTENT THAT THE FACTS AND CIRCUMSTANCES GIVING RISE TO ANY SUCH
FAILURE TO BE SO TRUE AND CORRECT, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

 

(I)                                                             TO THE BEST
KNOWLEDGE OF, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER, THE PROJECTS OF
SUCH ENTITY AND ITS SUBSIDIARIES DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY
CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
WHICH CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD REASONABLY GIVE RISE TO
LIABILITY UNDER, ENVIRONMENTAL LAWS. IN MAKING THIS STATEMENT, GENERAL PARTNER
AND BORROWER ARE ASSUMING (EXCEPT TO THE EXTENT THAT EITHER OF THEM HAS ACTUAL
KNOWLEDGE TO THE CONTRARY) THAT ANY PERSON HANDLING ANY MATERIALS OF
ENVIRONMENTAL CONCERN AT ANY PROJECT WILL DO SO IN A REASONABLE MANNER AND IN
ACCORDANCE WITH ALL LEGAL REQUIREMENTS.

 

(II)                                                          TO THE BEST
KNOWLEDGE OF SUCH ENTITY, THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES AND
ALL OPERATIONS AT THE PROJECTS ARE IN COMPLIANCE, AND HAVE IN THE LAST TWO YEARS
BEEN IN COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO
CONTAMINATION AT, UNDER OR ABOUT THE PROJECTS OF SUCH ENTITY AND ITS
SUBSIDIARIES, OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROJECTS
OF SUCH ENTITY AND ITS SUBSIDIARIES.

 

33

--------------------------------------------------------------------------------


 

(III)                                                       NEITHER IT NOR ANY
OF ITS SUBSIDIARIES HAS RECEIVED FROM ANY GOVERNMENTAL AUTHORITY ANY NOTICE OF
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY
REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
REGARD TO ANY OF THE PROJECTS, NOR DOES IT HAVE KNOWLEDGE OR REASON TO BELIEVE
THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED, NOR HAS ANY
PROCEEDING BEEN BROUGHT OR COMPLAINT FILED BY ANY PARTY ALLEGING ANY SUCH
VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY.

 

(IV)                                                      TO THE BEST KNOWLEDGE
OF SUCH ENTITY, MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR
DISPOSED OF FROM THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES IN VIOLATION
OF, OR IN A MANNER OR TO A LOCATION WHICH COULD REASONABLY GIVE RISE TO
LIABILITY UNDER, ENVIRONMENTAL LAWS, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL
CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF
THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER
THAT COULD GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS.

 

(V)                                                         NO JUDICIAL
PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING, OR, TO THE
KNOWLEDGE OF SUCH ENTITY, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH SUCH
ENTITY OR ANY OF ITS SUBSIDIARIES IS OR WILL BE NAMED AS A PARTY WITH RESPECT TO
THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES, NOR TO BORROWER’S KNOWLEDGE
ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE
ORDER OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OF JUDICIAL REQUIREMENTS
OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROJECTS OF SUCH
ENTITY AND ITS SUBSIDIARIES.

 

(VI)                                                      TO THE BEST KNOWLEDGE
OF SUCH ENTITY, THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROJECTS OF SUCH ENTITY AND ITS
SUBSIDIARIES, OR ARISING FROM OR RELATED TO THE OPERATIONS OF SUCH ENTITY AND
ITS SUBSIDIARIES IN CONNECTION WITH THE PROJECTS IN VIOLATION OF OR IN AMOUNTS
OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.

 


6.20.                        UNENCUMBERED ASSETS. SCHEDULE 3 HERETO CONTAINS A
COMPLETE AND ACCURATE DESCRIPTION OF UNENCUMBERED ASSETS AS OF THE CLOSING DATE
AND AS SUPPLEMENTED FROM TIME TO TIME IN CONNECTION WITH THE DELIVERY OF A
COMPLIANCE CERTIFICATE PURSUANT TO SECTION 7.1 HEREOF, INCLUDING THE ENTITY THAT
OWNS EACH UNENCUMBERED ASSET. ANY SUPPLEMENTS IN CONNECTION WITH THE DELIVERY OF
A COMPLIANCE CERTIFICATE SHALL SPECIFICALLY HIGHLIGHT THE CHANGES IN SCHEDULE 3.
WITH RESPECT TO EACH PROJECT IDENTIFIED FROM TIME TO TIME AS AN UNENCUMBERED
ASSET, EXCEPT TO THE EXTENT DISCLOSED IN WRITING TO THE LENDERS AND APPROVED BY
THE REQUIRED LENDERS (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD),
BORROWER HEREBY REPRESENTS AND WARRANTS AS FOLLOWS EXCEPT TO THE EXTENT THE
FAILURE OF SUCH REPRESENTATION AND WARRANTY TO BE TRUE WOULD NOT MATERIALLY
ADVERSELY AFFECT THE USE AND OPERATION OF SUCH PROJECT FOR ITS INTENDED USE OR
ITS MARKETABILITY OR VALUE:

 

34

--------------------------------------------------------------------------------


 


6.20.1                  NO PORTION OF ANY IMPROVEMENT ON THE UNENCUMBERED ASSET
IS LOCATED IN AN AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS
PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF 1968 OR THE FLOOD DISASTER
PROTECTION ACT OF 1973, AS AMENDED, OR ANY SUCCESSOR LAW, OR, IF LOCATED WITHIN
ANY SUCH AREA, BORROWER HAS OBTAINED AND WILL MAINTAIN THE INSURANCE PRESCRIBED
IN SECTION 7.6 HEREOF.


 


6.20.2                  TO THE BORROWER’S KNOWLEDGE, THE UNENCUMBERED ASSET AND
THE PRESENT USE AND OCCUPANCY THEREOF ARE IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE ZONING ORDINANCES (WITHOUT RELIANCE UPON ADJOINING OR OTHER
PROPERTIES EXCEPT TO THE EXTENT ALLOWED BY APPLICABLE LAWS), BUILDING CODES,
LAND USE AND ENVIRONMENTAL LAWS, AND OTHER SIMILAR LAWS (“APPLICABLE LAWS”).


 


6.20.3                  THE UNENCUMBERED ASSET IS SERVED BY ALL UTILITIES
REQUIRED FOR THE CURRENT OR CONTEMPLATED USE THEREOF. ALL UTILITY SERVICE IS
PROVIDED BY PUBLIC UTILITIES AND THE UNENCUMBERED ASSET HAS ACCEPTED OR IS
EQUIPPED TO ACCEPT SUCH UTILITY SERVICE.


 


6.20.4                  ALL PUBLIC ROADS AND STREETS NECESSARY FOR SERVICE OF
AND ACCESS TO THE UNENCUMBERED ASSET FOR THE CURRENT OR CONTEMPLATED USE THEREOF
HAVE BEEN COMPLETED, ARE SERVICEABLE AND ALL-WEATHER AND ARE PHYSICALLY AND
LEGALLY OPEN FOR USE BY THE PUBLIC.


 


6.20.5                  THE UNENCUMBERED ASSET IS SERVED BY PUBLIC WATER AND
SEWER SYSTEMS OR, IF THE UNENCUMBERED ASSET IS NOT SERVICED BY A PUBLIC WATER
AND SEWER SYSTEM, SUCH ALTERNATE SYSTEMS ARE ADEQUATE AND MEET, IN ALL MATERIAL
RESPECTS, ALL REQUIREMENTS AND REGULATIONS OF, AND OTHERWISE COMPLIES IN ALL
MATERIAL RESPECTS WITH, ALL APPLICABLE LAWS WITH RESPECT TO SUCH ALTERNATE
SYSTEMS.


 


6.20.6                  BORROWER IS NOT AWARE OF ANY LATENT OR PATENT STRUCTURAL
OR OTHER SIGNIFICANT DEFICIENCY OF THE UNENCUMBERED ASSET. THE UNENCUMBERED
ASSET IS FREE OF DAMAGE AND WASTE THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE UNENCUMBERED ASSET OTHER THAN DAMAGE WHICH HAS BEEN COVERED BY
INSURANCE, IS IN GOOD REPAIR AND THERE IS NO MATERIAL DEFERRED MAINTENANCE OTHER
THAN ORDINARY DEFERRED MAINTENANCE GIVEN THE AGE OF THE ASSET FOR WHICH ADEQUATE
RESERVES EXIST. THE UNENCUMBERED ASSET IS FREE FROM MATERIAL DAMAGE CAUSED BY
FIRE OR OTHER CASUALTY. THERE IS NO PENDING OR, TO THE ACTUAL KNOWLEDGE OF
BORROWER THREATENED CONDEMNATION PROCEEDINGS AFFECTING THE UNENCUMBERED ASSET,
OR ANY MATERIAL PART THEREOF.


 


6.20.7                  EXCEPT FOR MATTERS INSURED BY TITLE INSURANCE, ALL
IMPROVEMENTS ON THE UNENCUMBERED ASSET LIE WITHIN THE BOUNDARIES AND BUILDING
RESTRICTIONS OF THE LEGAL DESCRIPTION OF RECORD OF THE UNENCUMBERED ASSET, NO
SUCH IMPROVEMENTS ENCROACH UPON EASEMENTS BENEFITING THE UNENCUMBERED ASSET
OTHER THAN ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE OR
OCCUPANCY OF THE UNENCUMBERED ASSET AND NO IMPROVEMENTS ON ADJOINING PROPERTIES
ENCROACH UPON THE UNENCUMBERED ASSET OR EASEMENTS BENEFITING THE UNENCUMBERED
ASSET OTHER THAN ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE
OR OCCUPANCY OF THE UNENCUMBERED ASSET. ALL MATERIAL AMENITIES, ACCESS ROUTES OR
OTHER ITEMS THAT MATERIALLY BENEFIT THE UNENCUMBERED ASSET ARE UNDER DIRECT
CONTROL OF BORROWER, CONSTITUTE PERMANENT EASEMENTS THAT BENEFIT

 

35

--------------------------------------------------------------------------------


 


ALL OR PART OF THE UNENCUMBERED ASSET OR ARE PUBLIC PROPERTY, AND THE
UNENCUMBERED ASSET, BY VIRTUE OF SUCH EASEMENTS OR OTHERWISE, IS CONTIGUOUS TO A
PHYSICALLY OPEN, DEDICATED ALL WEATHER PUBLIC STREET, AND HAS THE NECESSARY
PERMITS FOR INGRESS AND EGRESS.


 


6.20.8                  THERE ARE NO MATERIAL DELINQUENT TAXES, GROUND RENTS,
WATER CHARGES, SEWER RENTS, ASSESSMENTS, INSURANCE PREMIUMS, LEASEHOLD PAYMENTS,
OR OTHER OUTSTANDING CHARGES AFFECTING THE UNENCUMBERED ASSET EXCEPT TO THE
EXTENT SUCH ITEMS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED.


 

A breach of any of the representations and warranties contained in this
Section 6.20 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).

 


6.21.                        PLAN ASSETS; PROHIBITED TRANSACTIONS. NEITHER
BORROWER, ANY SUBSIDIARY NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS ANY
PLAN. THE BORROWER IS NOT AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE
MEANING OF 29 C.F.R. § 2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF ERISA) WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN
THE MEANING OF SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS
AGREEMENT NOR THE MAKING OF CREDIT EXTENSIONS HEREUNDER GIVES RISE TO A
PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE.

 


6.22.                        WINKLER PORTFOLIO. BORROWER OWNS 100% OF THE
MEMBERSHIP INTERESTS IN WTM MASTER LAND, LLC AND WTM MASTER BUILDING, LLC, AND
WTM MASTER BUILDING, LLC OWNS 100% OF THE MEMBERSHIP INTERESTS IN TRANSDULLES
BUILDINGS, LLC, WESTFIELDS BUILDINGS II, LLC, AND MARK CENTER BUILDINGS II, LLC,
SCHEDULE 4 CORRECTLY SETS FORTH AS OF THE DATE HEREOF THE PROJECTS COMPRISING
THE WINKLER PORTFOLIO AND THE ORGANIZATIONAL CHART FOR THE ENTITIES THAT
DIRECTLY OR INDIRECTLY OWN INTERESTS IN SUCH PROJECTS.

 


ARTICLE VII

 


COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 


7.1.                              FINANCIAL REPORTING. THE GENERAL PARTNER AND
THE BORROWER WILL MAINTAIN, FOR THEMSELVES AND EACH SUBSIDIARY, A SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH GAAP, AND FURNISH TO
THE LENDERS:

 

(I)                                                                                
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 50 DAYS AFTER THE CLOSE OF
EACH FISCAL QUARTER, FOR THE GENERAL PARTNER (CONSOLIDATED WITH THE BORROWER AND
THEIR SUBSIDIARIES), AN UNAUDITED CONSOLIDATED BALANCE SHEET AS OF THE CLOSE OF
EACH SUCH PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND
RETAINED EARNINGS AND OF CASH FLOWS OF THE GENERAL PARTNER, THE BORROWER AND
THEIR SUBSIDIARIES FOR SUCH PERIOD AND

 

36

--------------------------------------------------------------------------------


 

THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH PERIOD, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, ALL CERTIFIED
BY THE GENERAL PARTNER’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER;

 

(II)                                                                             
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 50 DAYS AFTER THE CLOSE OF
EACH FISCAL QUARTER, FOR THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES, RELATED REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS,
ALL CERTIFIED BY THE ENTITY’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING
OFFICER, INCLUDING A STATEMENT OF FUNDS FROM OPERATIONS, A DESCRIPTION OF
UNENCUMBERED ASSETS, A STATEMENT OF GUARANTEE OBLIGATIONS, INCLUDING A
DESCRIPTION OF ANY GUARANTIES OF INVESTMENT AFFILIATE DEBT EXCLUDED FROM
GUARANTEE OBLIGATIONS PURSUANT TO THE DEFINITION THEREOF, ALONG WITH A
CERTIFICATION THAT THE CONDITIONS FOR EXCLUSION ARE MET AND SUCH BACK-UP
INFORMATION AS MAY BE REQUESTED BY ADMINISTRATIVE AGENT, A LISTING OF CAPITAL
EXPENDITURES, A REPORT LISTING AND DESCRIBING ALL NEWLY ACQUIRED PROJECTS,
INCLUDING THEIR PROPERTY OPERATING INCOME, COST AND SECURED OR UNSECURED
INDEBTEDNESS ASSUMED IN CONNECTION WITH SUCH ACQUISITION, IF ANY, SUMMARY
PROJECT INFORMATION FOR ALL PROJECTS, INCLUDING, WITHOUT LIMITATION, THEIR
PROPERTY OPERATING INCOME, OCCUPANCY RATES, SQUARE FOOTAGE, PROPERTY TYPE AND
DATE ACQUIRED OR BUILT, AND SUCH OTHER INFORMATION AS MAY BE REQUESTED;

 

(III)                                                                          
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR, FOR THE GENERAL PARTNER (CONSOLIDATED WITH THE BORROWER AND
THEIR SUBSIDIARIES), AUDITED FINANCIAL STATEMENTS, INCLUDING A CONSOLIDATED
BALANCE SHEET AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON
BY KPMG LLP, OR THE OTHER TOP FOUR ACCOUNTING FIRMS BY SIZE (OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
ACCEPTABLE TO ADMINISTRATIVE AGENT) WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT;

 

(IV)                                                                          AS
SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR, FOR THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES,
RELATED REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, CERTIFIED BY
THE ENTITY’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER, INCLUDING
REPORTS CONTAINING TAXABLE INCOME AND PROPERTY OPERATING INCOME FOR EACH
INDIVIDUAL PROPERTY;

 

(V)                                                                            
TOGETHER WITH THE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS REQUIRED HEREUNDER,
A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO SIGNED BY
THE GENERAL PARTNER’S AND THE BORROWER’S CHIEF FINANCIAL OFFICERS OR CHIEF
ACCOUNTING OFFICERS SHOWING THE CALCULATIONS AND COMPUTATIONS NECESSARY TO
DETERMINE COMPLIANCE WITH THIS AGREEMENT AND

 

37

--------------------------------------------------------------------------------


 

STATING THAT NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR
UNMATURED DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF;

 

(VI)                                                                          AS
SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER THE GENERAL PARTNER OR
THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY
PLAN, A STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OF SUCH ENTITY,
DESCRIBING SAID REPORTABLE EVENT AND THE ACTION WHICH SUCH ENTITY PROPOSES TO
TAKE WITH RESPECT THERETO;

 

(VII)                                                                       AS
SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER RECEIPT BY THE GENERAL
PARTNER OR THE BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT
THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES IS OR MAY BE
LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY SUCH ENTITY, ANY OF ITS
SUBSIDIARIES, OR ANY OTHER PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE
INTO THE ENVIRONMENT, AND (B) ANY NOTICE ALLEGING ANY VIOLATION OF ANY FEDERAL,
STATE OR LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAW OR REGULATION BY THE GENERAL
PARTNER OR THE BORROWER OR ANY OF THEIR SUBSIDIARIES, WHICH, IN EITHER CASE,
COULD HAVE A MATERIAL ADVERSE EFFECT;

 

(VIII)                                                                   
PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE GENERAL PARTNER
OR THE PARTNERS OF THE BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS SO FURNISHED;

 

(IX)                                                                           
PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION STATEMENTS AND
ANNUAL, QUARTERLY, MONTHLY OR OTHER REPORTS AND ANY OTHER PUBLIC INFORMATION
WHICH THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES FILES WITH
THE SECURITIES EXCHANGE COMMISSION;

 

(X)                                                                              
PROMPTLY UPON THE DISTRIBUTION THEREOF TO THE PRESS OR THE PUBLIC, COPIES OF ALL
PRESS RELEASES; AND

 

(XI)                                                                           
SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS FOR
THE BORROWER AND NON-FINANCIAL INFORMATION) AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

If any information which is required to be furnished to the Lenders under this
Section 7.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date. If the foregoing
information is required to be delivered by the Borrower pursuant to the
Revolving Credit Agreement, then so long as each Lender hereunder is also a
Lender under the Revolving Credit Agreement, Borrower does not need to
separately deliver such information under this Agreement.

 


7.2.                              USE OF PROCEEDS. THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, USE THE PROCEEDS OF
THE ADVANCES FOR PAYING A PORTION OF THE COST OF ACQUIRING THE WINKLER PORTFOLIO
OR FOR GENERAL CORPORATE PURPOSES. THE GENERAL PARTNER AND THE BORROWER WILL
NOT, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, USE ANY OF THE PROCEEDS OF THE
ADVANCES (I) TO PURCHASE OR CARRY ANY “MARGIN STOCK” (AS DEFINED IN REGULATION G
OR U) OR (II) TO

 

38

--------------------------------------------------------------------------------


 


FUND ANY PURCHASE OF, OR OFFER FOR, ANY CAPITAL STOCK OF ANY PERSON, UNLESS SUCH
PERSON HAS CONSENTED TO SUCH OFFER PRIOR TO ANY PUBLIC ANNOUNCEMENTS RELATING
THERETO AND THE REQUIRED LENDERS HAVE CONSENTED TO SUCH USE OF THE PROCEEDS OF
SUCH ADVANCE.

 


7.3.                              NOTICE OF DEFAULT. THE GENERAL PARTNER AND THE
BORROWER WILL GIVE, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO GIVE, PROMPT
NOTICE IN WRITING TO THE LENDERS OF THE OCCURRENCE OF (I) ANY DEFAULT OR
UNMATURED DEFAULT AND (II) OF ANY OTHER DEVELOPMENT, FINANCIAL OR OTHERWISE,
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

 


7.4.                              CONDUCT OF BUSINESS. THE GENERAL PARTNER AND
THE BORROWER WILL DO, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO DO, ALL
THINGS NECESSARY TO REMAIN DULY INCORPORATED AND/OR DULY QUALIFIED, VALIDLY
EXISTING AND IN GOOD STANDING AS A REAL ESTATE INVESTMENT TRUST, CORPORATION,
GENERAL PARTNERSHIP OR LIMITED PARTNERSHIP, AS THE CASE MAY BE, IN ITS
JURISDICTION OF INCORPORATION/FORMATION AND MAINTAIN ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED AND
TO CARRY ON AND CONDUCT ITS BUSINESSES IN SUBSTANTIALLY THE SAME MANNER AS IT IS
PRESENTLY CONDUCTED AND, SPECIFICALLY, NEITHER THE GENERAL PARTNER, THE BORROWER
NOR THEIR RESPECTIVE SUBSIDIARIES WILL UNDERTAKE ANY BUSINESS OTHER THAN THE
ACQUISITION, DEVELOPMENT, OWNERSHIP, MANAGEMENT, OPERATION AND LEASING OF
OFFICE, INDUSTRIAL AND RETAIL PROPERTIES AND ANCILLARY BUSINESSES SPECIFICALLY
RELATED THERETO, INCLUDING ITS THIRD PARTY CONSTRUCTION BUSINESS EXCEPT THAT THE
BORROWER AND ITS SUBSIDIARIES MAY INVEST IN (I) LAND,
(II) NON-OFFICE/INDUSTRIAL/RETAIL PROPERTY HOLDINGS, (III) STOCK HOLDINGS,
(IV) MORTGAGES (V) PASSIVE NON-REAL ESTATE INVESTMENTS AND (VI) JOINT VENTURES
AND PARTNERSHIPS, PROVIDED THAT THE TOTAL INVESTMENT IN THE FIRST CATEGORY
(LAND) SHALL NOT EXCEED 13% OF MARKET CAPITALIZATION, THE TOTAL INVESTMENT IN
ANY ONE OF THE CATEGORIES (II) THROUGH (V) DOES NOT EXCEED TEN PERCENT (10%) OF
MARKET CAPITALIZATION, THE TOTAL INVESTMENT IN THE SIXTH CATEGORY (JOINT
VENTURES AND PARTNERSHIPS) DOES NOT EXCEED 20% OF MARKET CAPITALIZATION, AND THE
TOTAL INVESTMENT IN ALL OF THE FOREGOING INVESTMENT CATEGORIES IN THE AGGREGATE
IS LESS THAN OR EQUAL TO TWENTY-FIVE PERCENT (25%) OF MARKET CAPITALIZATION.
NOTWITHSTANDING THE FOREGOING BORROWER SHALL BE PERMITTED TO MAKE INVESTMENTS IN
ASSETS BASED IN CANADA OR MEXICO PROVIDED THE LEASES ON THOSE ASSETS ARE PAID IN
UNITED STATES DOLLARS OR CANADIAN DOLLARS AND BORROWER’S INVESTMENT IN SAME
SHALL NOT EXCEED 10% OF MARKET CAPITALIZATION. FOR THE PURPOSES OF THIS
SECTION 7.4, JOINT VENTURES AND PARTNERSHIPS SHALL BE VALUED IN ACCORDANCE WITH
GAAP, NON-REVENUE GENERATING INVESTMENTS SUCH AS LAND AND STOCK HOLDINGS SHALL
BE VALUED AT THE LOWER OF ACQUISITION COST OR MARKET VALUE, AND THE VALUE OF ALL
OTHER INVESTMENTS SHALL BE DETERMINED BY CAPITALIZING PROPERTY OPERATING INCOME
FROM THESE ASSETS AT A RATE OF 8.25%. IN THE EVENT OF ANY DISAGREEMENT AS TO HOW
TO VALUE AN INVESTMENT, THE JUDGMENT OF THE ADMINISTRATIVE AGENT SHALL PREVAIL.

 


7.5.                              TAXES. THE GENERAL PARTNER AND THE BORROWER
WILL PAY, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO PAY, WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON THEM OF THEIR INCOME,
PROFITS OR PROJECTS, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN
SET ASIDE.

 


7.6.                              INSURANCE. THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL THEIR
PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT WITH SOUND
BUSINESS PRACTICE AND THE REPRESENTATION MADE BY BORROWER IN SECTION 6.17, AND
THE

 

39

--------------------------------------------------------------------------------


 


GENERAL PARTNER AND THE BORROWER WILL FURNISH TO ANY LENDER UPON REQUEST FULL
INFORMATION AS TO THE INSURANCE CARRIED.

 


7.7.                              COMPLIANCE WITH LAWS. THE GENERAL PARTNER AND
THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS,
INJUNCTIONS, DECREES OR AWARDS TO WHICH THEY MAY BE SUBJECT.

 


7.8.                              MAINTENANCE OF PROPERTIES. THE GENERAL PARTNER
AND THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, DO ALL
THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP ITS PROPERTY IN GOOD
REPAIR, WORKING ORDER AND CONDITION, AND MAKE ALL NECESSARY AND PROPER REPAIRS,
RENEWALS AND REPLACEMENTS SO THAT THEIR BUSINESSES CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES.

 


7.9.                              INSPECTION. THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, PERMIT THE LENDERS,
BY THEIR RESPECTIVE REPRESENTATIVES AND AGENTS, TO INSPECT ANY OF THE PROJECTS,
CORPORATE BOOKS AND FINANCIAL RECORDS OF THE GENERAL PARTNER, THE BORROWER AND
EACH OF THEIR SUBSIDIARIES, TO EXAMINE AND MAKE COPIES OF THE BOOKS OF ACCOUNTS
AND OTHER FINANCIAL RECORDS OF THE GENERAL PARTNER, THE BORROWER AND EACH OF
THEIR SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
GENERAL PARTNER, THE BORROWER AND EACH OF THEIR SUBSIDIARIES, AND TO BE ADVISED
AS TO THE SAME BY, THEIR RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES AND
INTERVALS AS THE LENDERS MAY DESIGNATE.

 


7.10.                        MAINTENANCE OF STATUS. THE GENERAL PARTNER SHALL AT
ALL TIMES (I) REMAIN A CORPORATION LISTED AND IN GOOD STANDING ON THE NEW YORK
STOCK EXCHANGE, AND (II) MAINTAIN ITS STATUS AS A REAL ESTATE INVESTMENT TRUST
IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE CODE.

 


7.11.                        DIVIDENDS. PROVIDED THERE IS NOT A CONTINUING
DEFAULT UNDER SECTION 8.1 OR SECTION 8.2, AND THERE IS NOT A CONTINUING DEFAULT
UNDER SECTION 8.3 RELATING TO A BREACH OF ANY OF THE COVENANTS CONTAINED IN
SECTION 7.20, THE GENERAL PARTNER AND ITS SUBSIDIARIES SHALL BE PERMITTED TO
DECLARE AND PAY DIVIDENDS ON THEIR CAPITAL STOCK FROM TIME TO TIME IN AMOUNTS
DETERMINED BY THE GENERAL PARTNER, PROVIDED, HOWEVER, THAT SUBJECT TO THE TERMS
OF THE NEXT SENTENCE, IN NO EVENT SHALL THE GENERAL PARTNER OR ANY OF ITS
SUBSIDIARIES DECLARE OR PAY DIVIDENDS ON THEIR CAPITAL STOCK IF DIVIDENDS PAID
IN ANY PERIOD OF FOUR FISCAL QUARTERS, IN THE AGGREGATE, WOULD EXCEED 95% OF
FUNDS FROM OPERATIONS FOR SUCH PERIOD. NOTWITHSTANDING THE FOREGOING, THE
GENERAL PARTNER SHALL BE PERMITTED TO DISTRIBUTE WHATEVER AMOUNT OF DIVIDENDS IS
NECESSARY TO MAINTAIN ITS TAX STATUS AS A REAL ESTATE INVESTMENT TRUST, PROVIDED
THERE IS NOT A CONTINUING DEFAULT UNDER SECTIONS 8.1 OR 8.2.

 


7.12.                        MERGER; SALE OF ASSETS. THE GENERAL PARTNER AND THE
BORROWER WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER INTO
ANY MERGER, CONSOLIDATION, REORGANIZATION OR LIQUIDATION OR TRANSFER OR
OTHERWISE DISPOSE OF ALL OR A SUBSTANTIAL PORTION OF THEIR PROPERTY, EXCEPT FOR
SUCH TRANSACTIONS THAT OCCUR BETWEEN THE GENERAL PARTNER, THE BORROWER AND/OR
THE WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR GENERAL PARTNER, PROVIDED, HOWEVER,
THE GENERAL PARTNER OR THE BORROWER MAY MERGE WITH OR ACQUIRE OTHER COMPANIES AS
PARTNERSHIPS SO LONG AS:

 

40

--------------------------------------------------------------------------------


 

(I)                                                             AFTER GIVING
EFFECT TO SUCH MERGER OR ACQUISITION, NO PROVISION OF THIS AGREEMENT WILL HAVE
BEEN VIOLATED;

 

(II)                                                          THE GENERAL
PARTNER OR THE BORROWER WILL BE THE SURVIVING ENTITY; AND

 

(III)                                                       SUCH MERGER IS NOT
ACCOMPLISHED THROUGH A HOSTILE TAKEOVER.

 

The Borrower will notify all of the Lenders of all material acquisitions,
dispositions, mergers or asset purchases regardless of whether or not the
Required Lenders must first give their written consent.

 


7.13.                        GENERAL PARTNER’S OWNERSHIP AND CONTROL OF
BORROWER. THE GENERAL PARTNER WILL NOT RELINQUISH, AND WILL NOT ALLOW ANY
REDUCTION IN, ITS OWNERSHIP OR CONTROL OF THE BORROWER AND WILL NOT ALLOW OR
SUFFER TO EXIST ANY PLEDGE, OTHER ENCUMBRANCE OR THE CONVERSION TO LIMITED
PARTNERSHIP INTERESTS OF ANY OF THE GENERAL PARTNERSHIP INTERESTS IN THE
BORROWER; PROVIDED THAT (I) THE GENERAL PARTNER’S OWNERSHIP OF THE BORROWER,
INCLUDING ANY INTERESTS HELD BY WHOLLY OWNED SUBSIDIARIES OF THE GENERAL
PARTNER, MAY BE REDUCED TO 67% BY THE ISSUANCE OF ADDITIONAL LIMITED PARTNERSHIP
UNITS, SO LONG AS THE GENERAL PARTNER REMAINS THE SOLE GENERAL PARTNER OF
BORROWER AND (II) THE GENERAL PARTNER SHALL NOT TRANSFER ANY PARTNERSHIP
INTEREST TO A WHOLLY OWNED SUBSIDIARY OF THE GENERAL PARTNER UNLESS SUCH
SUBSIDIARY IS A SUBSIDIARY GUARANTOR AND DOES NOT OWN ANY MATERIAL ASSETS OTHER
THAN ITS PARTNERSHIP INTERESTS IN BORROWER.

 


7.14.                        SALE AND LEASEBACK. THE GENERAL PARTNER AND THE
BORROWER WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, SELL OR
TRANSFER ANY OF ITS PROJECTS IN ORDER TO CONCURRENTLY OR SUBSEQUENTLY LEASE AS
LESSEE SUCH OR SIMILAR PROJECTS.

 


7.15.                        LIENS. THE GENERAL PARTNER AND THE BORROWER WILL
NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, CREATE, INCUR, OR SUFFER
TO EXIST ANY LIEN IN, OF OR ON THE PROPERTY OF THE GENERAL PARTNER, THE BORROWER
OR ANY OF THEIR SUBSIDIARIES, EXCEPT:

 

(I)                                                                        
LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ON THEIR PROPERTY
IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN BE PAID
WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON THEIR
BOOKS;

 

(II)                                                                      LIENS
IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’ LIENS AND OTHER
SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH SECURE PAYMENT OF
OBLIGATIONS NOT MORE THAN 60 DAYS PAST DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN
SET ASIDE ON ITS BOOKS;

 

(III)                                                                   LIENS
ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S COMPENSATION LAWS,
UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL SECURITY OR RETIREMENT
BENEFITS, OR SIMILAR LEGISLATION;

 

(IV)                                                                  UTILITY
EASEMENTS, BUILDING RESTRICTIONS AND SUCH OTHER ENCUMBRANCES OR CHARGES AGAINST
REAL PROPERTY AS ARE OF A NATURE GENERALLY EXISTING WITH

 

41

--------------------------------------------------------------------------------


 

RESPECT TO PROPERTIES OF A SIMILAR CHARACTER AND WHICH DO NOT IN ANY MATERIAL
WAY AFFECT THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE THEREOF IN
THE BUSINESS OF THE GENERAL PARTNER, THE BORROWER OR THEIR SUBSIDIARIES;

 

(V)                                                                     LIENS
EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE 2 HERETO; AND

 

(VI)                                                                  LIENS
ARISING IN CONNECTION WITH ANY INDEBTEDNESS PERMITTED HEREUNDER TO THE EXTENT
SUCH LIENS WILL NOT RESULT IN A VIOLATION OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.

 

Liens permitted pursuant to this Section 7.15 shall be deemed to be “Permitted
Liens”.

 


7.16.                        AFFILIATES. THE GENERAL PARTNER AND THE BORROWER
WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER INTO ANY
TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE OR SALE OF ANY PROPERTY
OR SERVICE) WITH, OR MAKE ANY PAYMENT OR TRANSFER TO, ANY AFFILIATE EXCEPT IN
THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE GENERAL PARTNER’S, THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE GENERAL PARTNER, THE BORROWER
OR SUCH SUBSIDIARY THAN THE GENERAL PARTNER, THE BORROWER OR SUCH SUBSIDIARY
WOULD OBTAIN IN A COMPARABLE ARMS-LENGTH TRANSACTION.

 


7.17.                        INTEREST RATE HEDGING. THE GENERAL PARTNER AND THE
BORROWER WILL NOT ENTER INTO OR REMAIN LIABLE UPON, NOR WILL THEY PERMIT ANY
SUBSIDIARY TO ENTER INTO OR REMAIN LIABLE UPON, ANY AGREEMENTS, DEVICES OR
ARRANGEMENTS DESIGNED TO PROTECT AT LEAST ONE OF THE PARTIES THERETO FROM THE
FLUCTUATIONS OF INTEREST RATES, EXCHANGE RATES OR FORWARD RATES APPLICABLE TO
SUCH PARTY’S ASSETS, LIABILITIES OR EXCHANGE TRANSACTIONS, INCLUDING, BUT NOT
LIMITED TO, INTEREST RATE EXCHANGE AGREEMENTS, FORWARD CURRENCY EXCHANGE
AGREEMENTS, INTEREST RATE CAP OR COLLAR PROTECTION AGREEMENTS, FORWARD RATE
CURRENCY OR INTEREST RATE OPTIONS UNLESS SUCH AGREEMENT, DEVICE OR ARRANGEMENT
WAS ENTERED INTO BY THE GENERAL PARTNER OR THE BORROWER IN THE ORDINARY COURSE
OF ITS BUSINESS FOR THE PURPOSE OF HEDGING INTEREST RATE RISK TO THE GENERAL
PARTNER OR THE BORROWER.

 


7.18.                        VARIABLE INTEREST INDEBTEDNESS. THE GENERAL PARTNER
SHALL NOT, AS OF THE LAST DAY OF ANY FISCAL QUARTER, PERMIT THE OUTSTANDING
PRINCIPAL BALANCE OF INDEBTEDNESS OF THE GENERAL PARTNER AND THE BORROWER AND
THEIR SUBSIDIARIES WHICH BEARS INTEREST AT AN INTEREST RATE THAT IS NOT FIXED
THROUGH THE MATURITY DATE OF SUCH INDEBTEDNESS TO EXCEED $1,600,000,000 WHICH
AMOUNT CAN BE UP TO $1,800,000,000 FOR UP TO TWO QUARTERS DURING THE LIFE OF THE
FACILITY.

 


7.19.                        CONSOLIDATED NET WORTH. THE GENERAL PARTNER, AS OF
THE LAST DAY OF ANY FISCAL QUARTER, SHALL MAINTAIN A CONSOLIDATED NET WORTH OF
NOT LESS THAN THE SUM OF (I) $2,750,000,000 PLUS (II) SEVENTY PERCENT (70%) OF
THE AGGREGATE PROCEEDS RECEIVED BY THE GENERAL PARTNER (NET OF CUSTOMARY RELATED
FEES AND EXPENSES) IN CONNECTION WITH ANY OFFERING OF STOCK IN THE GENERAL
PARTNER OR PARTNERSHIP INTERESTS IN THE BORROWER AFTER SEPTEMBER 30, 2005.

 


7.20.                        INDEBTEDNESS AND CASH FLOW COVENANTS. THE GENERAL
PARTNER ON A CONSOLIDATED BASIS WITH THE BORROWER AND THEIR SUBSIDIARIES SHALL
NOT, AS OF THE LAST DAY OF ANY FISCAL QUARTER, PERMIT:

 

42

--------------------------------------------------------------------------------


 

(I)                                                                             
THE RATIO OF ADJUSTED EBITDA TO FIXED CHARGES TO BE LESS THAN 1.60 TO 1.0 FOR
THE PRECEDING 12 FULL CALENDAR MONTHS;

 

(II)                                                                          
CONSOLIDATED TOTAL INDEBTEDNESS TO EXCEED SIXTY PERCENT (60%) OF MARKET
CAPITALIZATION; PROVIDED THAT SUCH AMOUNT MAY BE INCREASED TO SIXTY-FIVE (65%)
FOR NO MORE THAN TWO QUARTERS DURING THE TERM OF THIS AGREEMENT;

 

(III)                                                                        THE
RATIO OBTAINED BY DIVIDING:  (A) THE PROPERTY OPERATING INCOME FROM ALL
UNENCUMBERED ASSETS BY (B) INTEREST ON CONSOLIDATED UNSECURED INDEBTEDNESS TO BE
LESS THAN 2.00 TO 1.0 FOR THE QUARTER THEN ENDED; OR

 

(IV)                                                                      
CONSOLIDATED SECURED INDEBTEDNESS TO EXCEED TWENTY-FIVE PERCENT (25%) OF MARKET
CAPITALIZATION.

 


7.21.                        ENVIRONMENTAL MATTERS. THE GENERAL PARTNER AND THE
BORROWER WILL AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO:

 

(i)                       comply with, and use its commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply with and maintain, and use
its best efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect;

 

(ii)                    conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (a) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (b) the General
Partner has determined in good faith that contesting the same is not in the best
interests of the General Partner, the Borrower and their Subsidiaries and the
failure to contest the same could not be reasonably expected to have a Material
Adverse Effect; or

 

(iii)                 defend, indemnify and hold harmless the Administrative
Agent and each Lender, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the

 

43

--------------------------------------------------------------------------------


 

operations of the General Partner, the Borrower, their Subsidiaries or the
Projects, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor; and

 

(iv)                prior to the acquisition of a new Project after the Closing
Date, perform or cause to be performed an environmental investigation, which
investigation shall at a minimum comply with the Borrower’s standard
specifications and procedures which shall be subject to the approval of the
Administrative Agent, which shall not be unreasonably withheld. In connection
with any such investigation, Borrower shall cause to be prepared a report of
such investigation, to be made available to any Lenders upon request, for
informational purposes and to assure compliance with the specifications and
procedures.

 

The indemnity contained in (iii) above shall continue in full force and effect
regardless of the termination of this Agreement. In connection with any
investigation pursuant to (iv) above, Borrower shall cause to be prepared a
report of such investigation, to be made available to any Lenders upon request,
for informational purposes and to assure compliance with the specifications and
procedures.

 


7.22.                        INTENTIONALLY OMITTED.

 


7.23.                        BORROWER’S PARTNERSHIP AGREEMENT. THE GENERAL
PARTNER SHALL NOT CONSENT TO ANY CHANGES TO BORROWER’S PARTNERSHIP AGREEMENT,
OTHER THAN CHANGES IN THE ORDINARY COURSE OF BUSINESS, WITHOUT PROVIDING PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT. THE GENERAL PARTNER SHALL NOT
CONSENT TO ANY CHANGE TO BORROWER’S PARTNERSHIP AGREEMENT THAT WOULD BE
MATERIALLY ADVERSE TO THE LENDERS WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT.

 


7.24.                        INTENTIONALLY OMITTED.

 


7.25.                        NOTICE OF RATING CHANGE. THE BORROWER SHALL NOTIFY
THE ADMINISTRATIVE AGENT PROMPTLY IF THERE IS ANY CHANGE IN THE LONG TERM
UNSECURED DEBT RATING FROM MOODY’S OR FITCH, OF EITHER THE GENERAL PARTNER OR
THE BORROWER.

 


ARTICLE VIII

 


DEFAULTS

 

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

8.1                                 Nonpayment of any principal payment on any
Note when due.

 

44

--------------------------------------------------------------------------------


 

8.2                                 Nonpayment of interest upon any Note or
other payment Obligations under any of the Loan Documents within five
(5) Business Days after the same becomes due.

 

8.3                                 The breach of any of the terms or provisions
of Sections 7.2, 7.10 through 7.20 and 7.23.

 

8.4                                 Any representation or warranty made or
deemed made by or on behalf of the General Partner, the Borrower or any of their
Subsidiaries to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be untrue or
inaccurate in any material respect on the date as of which made.

 

8.5                                 The breach (other than a breach which
constitutes a Default under Section 8.1, 8.2, 8.3 or 8.4) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender.

 

8.6                                 Failure of the General Partner, the Borrower
or any of their Subsidiaries to pay when due any Indebtedness, other than
nonrecourse debt and the debt hereunder, aggregating in excess of $10,000,000
and such failure shall continue after the applicable grace period, if any,
specified in any agreement or instrument relating to such Indebtedness.

 

8.7                                 The General Partner, the Borrower or any
Subsidiary having more than $10,000,000 of Equity Value shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 8.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 8.8 and maintain adequate
reserves for such contest in accordance with GAAP or (vii) not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

8.8                                 A receiver, trustee, examiner, liquidator or
similar official shall be appointed for the General Partner, the Borrower or any
Subsidiary having more than $10,000,000 of Equity Value or any Substantial
Portion of its Property, or a proceeding described in Section 8.7(iv) shall be
instituted against the General Partner, the Borrower or any such Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.

 

8.9                                 Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of
(each a “Condemnation”), all or any portion of the Projects of the Borrower and
its Subsidiaries which, when taken together with all other Property

 

45

--------------------------------------------------------------------------------

 


 

of the Borrower and its Subsidiaries so condemned, seized, appropriated, or
taken custody or control of, during the twelve-month period ending with the
month in which any such Condemnation occurs, constitutes a Substantial Portion
of their Property.

 

8.10         The General Partner, the Borrower or any of their Subsidiaries
shall fail within sixty (60) days to pay, bond or otherwise discharge any
judgments or orders for the payment of money in an amount which, when added to
all other judgments or orders outstanding against the General Partner, the
Borrower or any Subsidiary would exceed $10,000,000 in the aggregate, which have
not been stayed on appeal or otherwise appropriately contested in good faith,
with adequate reserves therefor having been maintained in accordance with GAAP.

 

8.11         The General Partner, the Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the General Partner, the Borrower or any other member of
the Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $1,000,000 or requires payments exceeding $100,000 per
annum.

 

8.12         The General Partner, the Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the General Partner, the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years of each such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $1,000,000.

 

8.13         Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems
related to Projects of the Borrower and its Subsidiaries if the affected
Projects have an aggregate book value in excess of $20,000,000.

 

8.14         The occurrence of any default under any Loan Document or the breach
of any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

 

8.15         The revocation or attempted revocation of the Guaranty.

 

8.16         The breach by the Borrower or any Subsidiary of any term, provision
or condition contained in any Rate Management Transaction or any transaction of
the type described in the definition of “Rate Management Transaction,” whether
or not any Lender or Affiliate of a Lender is a party thereto, which continues
beyond any applicable grace period.

 

8.17         The occurrence of a Default under and as defined in the Revolving
Credit Agreement.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IX

 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


9.1.          ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 8.7 OR 8.8
OCCURS WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER SHALL AUTOMATICALLY TERMINATE AND THE OBLIGATIONS SHALL
IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF
THE ADMINISTRATIVE AGENT OR ANY LENDER.  IF ANY OTHER DEFAULT OCCURS, THE
ADMINISTRATIVE AGENT MAY AND WILL IF DIRECTED BY THE REQUIRED LENDERS, TERMINATE
OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER, OR DECLARE
THE OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH, WHEREUPON THE OBLIGATIONS SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR
NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER HEREBY EXPRESSLY WAIVES.

 

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 8.7 or 8.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations shall have been obtained or entered,
the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 


9.2.          AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE IX, THE
REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE CONSENT IN WRITING OF THE
REQUIRED LENDERS), THE BORROWER AND THE GENERAL PARTNER MAY ENTER INTO
AGREEMENTS SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING OR MODIFYING ANY
PROVISIONS TO THE LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE
LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY DEFAULT HEREUNDER; PROVIDED,
HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE CONSENT OF ALL
LENDERS:

 

(I)                    EXTEND THE FACILITY TERMINATION DATE OR FORGIVE ALL OR
ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ACCRUED INTEREST THEREON,
REDUCE THE APPLICABLE MARGINS ON THE UNDERLYING INTEREST RATE OPTIONS OR
OTHERWISE MODIFY OR ADD TO SUCH APPLICABLE MARGINS OR INTEREST RATE OPTIONS, OR
EXTEND THE TIME OF PAYMENT OF ANY OF THE OBLIGATIONS.

 

(II)                   RELEASE THE GENERAL PARTNER FROM THE GUARANTY, OR
MATERIALLY MODIFY THE GUARANTY OR WAIVE A MATERIAL PROVISION OF THE GUARANTY.

 

(III)                  REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS.

 

(IV)                  PERMIT THE BORROWER TO ASSIGN OR ALLOW ANOTHER PERSON TO
ASSUME ITS RIGHTS UNDER THIS AGREEMENT.

 

(V)                   AMEND THIS SECTION 9.2.

 

(VI)                  AMEND SECTION 2.23 SUCH THAT PAYMENTS THAT ARE NOW
REQUIRED TO BE APPLIED IN ACCORDANCE WITH THE FUNDED PERCENTAGES OF THE LENDERS
SHALL BE APPLIED IN ANY OTHER MANNER.

 

47

--------------------------------------------------------------------------------


 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment increasing the Commitment of any Lender shall be
effective without the written consent of such Lender.

 


9.3.          PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS OR
THE ADMINISTRATIVE AGENT TO EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS SHALL
IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN
ACQUIESCENCE THEREIN, AND THE MAKING OF A LOAN NOTWITHSTANDING THE EXISTENCE OF
A DEFAULT OR THE INABILITY OF THE BORROWER TO SATISFY THE CONDITIONS PRECEDENT
TO SUCH LOAN SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE.  ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER
VARIATION OF THE TERMS, CONDITIONS OR PROVISIONS OF THE LOAN DOCUMENTS
WHATSOEVER SHALL BE VALID UNLESS IN WRITING SIGNED BY THE LENDERS REQUIRED
PURSUANT TO SECTION 9.2, AND THEN ONLY TO THE EXTENT IN SUCH WRITING
SPECIFICALLY SET FORTH.  ALL REMEDIES CONTAINED IN THE LOAN DOCUMENTS OR BY LAW
AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL.

 

ARTICLE X

 


GENERAL PROVISIONS

 

 


10.1.        SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES OF
THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE DELIVERY OF THE NOTES AND
THE MAKING OF THE LOANS HEREIN CONTEMPLATED.

 


10.2.        GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO
THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION PROVIDED BY ANY
APPLICABLE STATUTE OR REGULATION.

 


10.3.        HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF
THE PROVISIONS OF THE LOAN DOCUMENTS.

 


10.4.        ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE GENERAL PARTNER, THE ADMINISTRATIVE
AGENT AND THE LENDERS AND SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS AND
UNDERSTANDINGS AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
RELATING TO THE SUBJECT MATTER THEREOF, EXCEPT FOR THE AGREEMENT OF THE BORROWER
TO PAY CERTAIN FEES TO THE ADMINISTRATIVE AGENT AND THE AGREEMENT OF THE
ADMINISTRATIVE AGENT TO PAY CERTAIN FEES TO THE LENDERS.

 


10.5.        SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND NO LENDER
SHALL BE THE PARTNER OR AGENT OF ANY OTHER (EXCEPT TO THE EXTENT TO WHICH THE
ADMINISTRATIVE AGENT IS AUTHORIZED TO ACT AS SUCH).  THE FAILURE OF ANY LENDER
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER
FROM ANY OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO

 

48

--------------------------------------------------------------------------------


 


CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


10.6.        EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender ), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or

 

49

--------------------------------------------------------------------------------


 

under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are several and not joint.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, and the
repayment, satisfaction or discharge of all the other Obligations.

 


10.7.        NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS,
AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE ADMINISTRATIVE AGENT WITH
SUFFICIENT COUNTERPARTS SO THAT THE ADMINISTRATIVE AGENT MAY FURNISH ONE TO EACH
OF THE LENDERS.

 


10.8.        ACCOUNTING.  EXCEPT AS PROVIDED TO THE CONTRARY HEREIN, ALL
ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED AND ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP IN A MANNER
CONSISTENT WITH THAT USED IN PREPARING THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 6.4.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF
ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN DOCUMENT, AND THE

 

50

--------------------------------------------------------------------------------


 


BORROWER, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE LOAN PARTIES SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS), PROVIDED THAT, UNTIL SO AMENDED SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
RECONCILIATION STATEMENTS SHOWING THE DIFFERENCE IN SUCH CALCULATION, TOGETHER
WITH THE DELIVERY OF MONTHLY, QUARTERLY AND ANNUAL FINANCIAL STATEMENTS REQUIRED
HEREUNDER.

 


10.9.        SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN DOCUMENT
THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR INVALID
WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.

 


10.10.      NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE GENERAL
PARTNER AND THE BORROWER, ON THE ONE HAND, AND THE LENDERS, THE ARRANGER AND THE
ADMINISTRATIVE AGENT, ON THE OTHER, SHALL BE SOLELY THAT OF BORROWER AND
LENDER.  NEITHER THE ADMINISTRATIVE AGENT, THE ARRANGER, NOR ANY LENDER SHALL
HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE GENERAL PARTNER AND THE BORROWER. 
NEITHER THE ADMINISTRATIVE AGENT, THE ARRANGER, NOR ANY LENDER UNDERTAKES ANY
RESPONSIBILITY TO THE BORROWER TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN
CONNECTION WITH ANY PHASE OF THE BORROWER’S BUSINESS OR OPERATIONS.

 


10.11.      PUBLICITY.  THE LENDERS SHALL HAVE THE RIGHT TO DO A TOMBSTONE
PUBLICIZING THE TRANSACTION CONTEMPLATED HEREBY WITHOUT THE CONSENT OF THE
BORROWER OR GENERAL PARTNER.

 


10.12.      CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 


10.13.      CONSENT TO JURISDICTION.  THE GENERAL PARTNER AND THE BORROWER EACH
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS AND THE
GENERAL PARTNER AND THE BORROWER EACH HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE GENERAL
PARTNER OR THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY THE GENERAL PARTNER OR THE BORROWER AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY

 

51

--------------------------------------------------------------------------------


 


AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

 


10.14.      WAIVER OF JURY TRIAL.  THE GENERAL PARTNER, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 


10.15.      AGENT RESPONSIBILITIES.  BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT
(COLLECTIVELY, THE “OTHER AGENTS”) HEREUNDER SHALL BE LIMITED TO THOSE
OBLIGATIONS THAT ARE EXPRESSLY SET FORTH HEREIN, IF ANY, OR IN ANY OTHER WRITTEN
AGREEMENT WITH SUCH PARTIES, AND THE OTHER AGENTS SHALL NOT BE REQUIRED TO TAKE
ANY OTHER ACTION OR ASSUME ANY LIABILITY EXCEPT AS MAY BE REQUIRED IN THEIR
CAPACITY AS A LENDER HEREUNDER.  BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER AGREES THAT THE INDEMNIFICATIONS SET FORTH HEREIN FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT SHALL ALSO RUN TO THE BENEFIT OF EACH OTHER AGENT TO THE
EXTENT SUCH OTHER AGENT INCURS ANY LOSS, COST OR DAMAGE ARISING FROM ITS AGENCY
CAPACITY HEREUNDER.

 


10.16.      USA PATRIOT ACT NOTIFICATION.  THE FOLLOWING NOTIFICATION IS
PROVIDED TO BORROWER PURSUANT TO SECTION 326 OF THE USA PATRIOT ACT OF 2001, 31
U.S.C. SECTION 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual,
Administrative Agent and the Lenders will ask for Borrower’s name, residential
address, tax identification number, date of birth, and other information that
will allow Administrative Agent and the Lenders to identify Borrower, and, if
Borrower is not an individual, Administrative Agent and the Lenders will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Administrative Agent and the Lenders to identify
Borrower.  Administrative Agent and the Lenders may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.

 

ARTICLE XI

 


THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

 


11.1.        APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS HEREBY IRREVOCABLY
APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND

 

52

--------------------------------------------------------------------------------


 


TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AND THE BORROWER SHALL NOT HAVE
RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.

 


11.2.        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.

 


11.3.        EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE
ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:

 

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

 

53

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 


11.4.        RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON,
ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR
OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE
POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN
SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY
CONDITION HEREUNDER TO THE MAKING OF A LOAN, THAT BY ITS TERMS MUST BE FULFILLED
TO THE SATISFACTION OF A LENDER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH
CONDITION IS SATISFACTORY TO SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF
SUCH LOAN.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE
COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN
ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

 


11.5.        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.

 


11.6.        RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS AND THE BORROWER. 
UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A SUCCESSOR, WHICH
SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH
BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN
SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN
SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH
NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS
DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT
IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON
BEHALF OF THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING

 

54

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH
TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (2) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER DIRECTLY, UNTIL
SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO
AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED
ABOVE IN THIS SECTION).  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR
UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04 SHALL CONTINUE IN
EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB AGENTS AND
THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS
ADMINISTRATIVE AGENT.

 


11.7.        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH
LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.

 


11.8.        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE BOOKRUNNERS, ARRANGERS OR ANY OTHER LENDER LISTED
WITH A TITLE ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS, DUTIES OR
RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT
IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT OR A LENDER
HEREUNDER.

 


11.9.        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE

 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE

 

55

--------------------------------------------------------------------------------


 

THE LENDERS, AND THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND

 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 


11.10.      COLLATERAL AND GUARANTY MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE
THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION,

 

(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON PAYMENT IN FULL OF ALL
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS), (II) THAT IS
SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) SUBJECT TO SECTION 9.2, IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS;

 

(B)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.15(VI); AND

 

(C)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
11.10.

 


11.11.      NOTICE OF DEFAULTS.  IF A LENDER BECOMES AWARE OF A DEFAULT OR
UNMATURED DEFAULT, SUCH LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
FACT PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT CREATE LIABILITY ON
THE PART OF A LENDER.  UPON RECEIPT OF SUCH NOTICE THAT A DEFAULT OR UNMATURED
DEFAULT HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH OF THE
LENDERS OF SUCH FACT.

 

56

--------------------------------------------------------------------------------


 


11.12.      REQUESTS FOR APPROVAL.  IF THE ADMINISTRATIVE AGENT REQUESTS IN
WRITING THE CONSENT OR APPROVAL OF A LENDER, SUCH LENDER SHALL RESPOND AND
EITHER APPROVE OR DISAPPROVE DEFINITIVELY IN WRITING TO THE ADMINISTRATIVE AGENT
WITHIN TEN BUSINESS DAYS (OR SOONER IF SUCH NOTICE SPECIFIES A SHORTER PERIOD
FOR RESPONSES BASED ON ADMINISTRATIVE AGENT’S GOOD FAITH DETERMINATION THAT
CIRCUMSTANCES EXIST WARRANTING ITS REQUEST FOR AN EARLIER RESPONSE) AFTER SUCH
WRITTEN REQUEST FROM THE ADMINISTRATIVE AGENT.  IF THE LENDER DOES NOT SO
RESPOND, THAT LENDER SHALL BE DEEMED TO HAVE APPROVED THE REQUEST.

 


11.13.      COPIES OF DOCUMENTS.  WITHIN FIFTEEN BUSINESS DAYS AFTER A REQUEST
BY A LENDER TO THE ADMINISTRATIVE AGENT FOR DOCUMENTS FURNISHED TO THE
ADMINISTRATIVE AGENT BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL PROVIDE
COPIES OF SUCH DOCUMENTS TO SUCH LENDER.

 


11.14.      DEFAULTING LENDERS.  AT SUCH TIME AS A LENDER BECOMES A DEFAULTING
LENDER, SUCH DEFAULTING LENDER’S RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO
THE CONSENT OR APPROVAL OF THE REQUIRED LENDERS, EACH AFFECTED LENDER OR ALL
LENDERS SHALL BE IMMEDIATELY SUSPENDED UNTIL SUCH TIME AS THE LENDER IS NO
LONGER A DEFAULTING LENDER, EXCEPT THAT THE AMOUNT OF THE COMMITMENT OF THE
DEFAULTING LENDER MAY NOT BE CHANGED WITHOUT ITS CONSENT.  IF A DEFAULTING
LENDER HAS FAILED TO FUND ITS PRO RATA SHARE OF ANY ADVANCE AND UNTIL SUCH TIME
AS SUCH DEFAULTING LENDER SUBSEQUENTLY FUNDS ITS PRO RATA SHARE OF SUCH ADVANCE,
ALL OBLIGATIONS OWING TO SUCH DEFAULTING LENDER HEREUNDER SHALL BE SUBORDINATED
IN RIGHT OF PAYMENT, AS PROVIDED IN THE FOLLOWING SENTENCE, TO THE PRIOR PAYMENT
IN FULL OF ALL PRINCIPAL OF, INTEREST ON AND FEES RELATING TO THE LOANS FUNDED
BY THE OTHER LENDERS IN CONNECTION WITH ANY SUCH ADVANCE IN WHICH THE DEFAULTING
LENDER HAS NOT FUNDED ITS PRO RATA SHARE (SUCH PRINCIPAL, INTEREST AND FEES
BEING REFERRED TO AS “SENIOR LOANS” FOR THE PURPOSES OF THIS SECTION).  ALL
AMOUNTS PAID BY THE BORROWER OR THE GUARANTOR AND OTHERWISE DUE TO BE APPLIED TO
THE OBLIGATIONS OWING TO SUCH DEFAULTING LENDER PURSUANT TO THE TERMS HEREOF
SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE OTHER LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES (RECALCULATED FOR THE PURPOSES
HEREOF TO EXCLUDE THE DEFAULTING LENDER) UNTIL ALL SENIOR LOANS HAVE BEEN PAID
IN FULL.  AFTER THE SENIOR LOANS HAVE BEEN PAID IN FULL EQUITABLE ADJUSTMENTS
WILL BE MADE IN CONNECTION WITH FUTURE PAYMENTS BY THE BORROWER TO THE EXTENT A
PORTION OF THE SENIOR LOANS HAD BEEN REPAID WITH AMOUNTS THAT OTHERWISE WOULD
HAVE BEEN DISTRIBUTED TO A DEFAULTING LENDER BUT FOR THE OPERATION OF THIS
SECTION 11.15.  THIS PROVISION GOVERNS ONLY THE RELATIONSHIP AMONG THE
ADMINISTRATIVE AGENT, EACH DEFAULTING LENDER AND THE OTHER LENDERS; NOTHING
HEREUNDER SHALL LIMIT THE OBLIGATION OF THE BORROWER TO REPAY ALL LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE PROVISIONS OF THIS SECTION
SHALL APPLY AND BE EFFECTIVE REGARDLESS OF WHETHER A DEFAULT OCCURS AND IS
CONTINUING, AND NOTWITHSTANDING (I) ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, (II) ANY INSTRUCTION OF THE BORROWER AS TO ITS DESIRED APPLICATION OF
PAYMENTS OR (III) THE SUSPENSION OF SUCH DEFAULTING LENDER’S RIGHT TO VOTE ON
MATTERS WHICH ARE SUBJECT TO THE CONSENT OR APPROVAL OF THE REQUIRED LENDERS OR
ALL LENDERS.

 

57

--------------------------------------------------------------------------------


 

ARTICLE XII

 


SETOFF; RATABLE PAYMENTS

 


12.1.        SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY RIGHTS OF
THE LENDERS UNDER APPLICABLE LAW, IF THE BORROWER BECOMES INSOLVENT, HOWEVER
EVIDENCED, OR ANY DEFAULT OR UNMATURED DEFAULT OCCURS, ANY AND ALL DEPOSITS
(INCLUDING ALL ACCOUNT BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT
COLLECTED OR AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY
ANY LENDER OR ANY OF ITS AFFILIATES TO OR FOR THE CREDIT OR ACCOUNT OF THE
BORROWER MAY BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING
TO SUCH LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART HEREOF, SHALL THEN
BE DUE.

 


12.2.        RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY SETOFF OR OTHERWISE,
HAS PAYMENT MADE TO IT UPON ITS LOANS (OTHER THAN PAYMENTS RECEIVED PURSUANT TO
SECTIONS 4.1, 4.2 OR 4.4) IN A GREATER PROPORTION THAN THAT RECEIVED BY ANY
OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO PURCHASE A PORTION OF
THE LOANS HELD BY THE OTHER LENDERS SO THAT AFTER SUCH PURCHASE EACH LENDER WILL
HOLD ITS RATABLE PROPORTION OF LOANS.  IF ANY LENDER, WHETHER IN CONNECTION WITH
SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO SETOFF OR OTHERWISE, RECEIVES
COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS OR SUCH AMOUNTS WHICH MAY BE
SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO TAKE SUCH ACTION
NECESSARY SUCH THAT ALL LENDERS SHARE IN THE BENEFITS OF SUCH COLLATERAL RATABLY
IN PROPORTION TO THEIR LOANS.  IN CASE ANY SUCH PAYMENT IS DISTURBED BY LEGAL
PROCESS, OR OTHERWISE, APPROPRIATE FURTHER ADJUSTMENTS SHALL BE MADE.

 

ARTICLE XIII

 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 


13.1.        BINDING EFFECT.  THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER AND THE LENDERS
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I)
THE BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER
THE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, (II) ANY
ASSIGNMENT BY ANY LENDER MUST BE MADE IN COMPLIANCE WITH SECTION 13.3, AND (III)
ANY TRANSFER BY PARTICIPATION MUST BE MADE IN COMPLIANCE WITH SECTION 13.2.  ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY NOT MADE IN COMPLIANCE WITH THIS
SECTION 13.1 SHALL BE NULL AND VOID, UNLESS SUCH ATTEMPTED ASSIGNMENT OR
TRANSFER IS TREATED AS A PARTICIPATION IN ACCORDANCE WITH SECTION 13.3.2.  THE
PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT CLAUSE (II) OF THIS SECTION 13.1
RELATES ONLY TO ABSOLUTE ASSIGNMENTS AND THIS SECTION 13.1 DOES NOT PROHIBIT
ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION, (X) ANY
PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT AND ANY NOTE TO A FEDERAL RESERVE BANK OR (Y) IN THE CASE OF A
LENDER WHICH IS A FUND, ANY PLEDGE OR ASSIGNMENT OF ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT AND ANY NOTE TO ITS TRUSTEE IN SUPPORT OF ITS
OBLIGATIONS TO ITS TRUSTEE; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR ASSIGNMENT
CREATING A SECURITY INTEREST SHALL RELEASE THE TRANSFEROR LENDER FROM ITS
OBLIGATIONS HEREUNDER UNLESS AND UNTIL THE PARTIES THERETO HAVE COMPLIED WITH
THE PROVISIONS OF SECTION 13.3.  THE

 

58

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT MAY TREAT THE PERSON WHICH MADE ANY LOAN OR WHICH HOLDS ANY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL SUCH PERSON
COMPLIES WITH SECTION 13.3; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY
IN ITS DISCRETION (BUT SHALL NOT BE REQUIRED TO) FOLLOW INSTRUCTIONS FROM THE
PERSON WHICH MADE ANY LOAN OR WHICH HOLDS ANY NOTE TO DIRECT PAYMENTS RELATING
TO SUCH LOAN OR NOTE TO ANOTHER PERSON.  ANY ASSIGNEE OF THE RIGHTS TO ANY LOAN
OR ANY NOTE AGREES BY ACCEPTANCE OF SUCH ASSIGNMENT TO BE BOUND BY ALL THE TERMS
AND PROVISIONS OF THE LOAN DOCUMENTS.  ANY REQUEST, AUTHORITY OR CONSENT OF ANY
PERSON, WHO AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR
CONSENT IS THE OWNER OF THE RIGHTS TO ANY LOAN (WHETHER OR NOT A NOTE HAS BEEN
ISSUED IN EVIDENCE THEREOF), SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT
HOLDER OR ASSIGNEE OF THE RIGHTS TO SUCH LOAN.

 


13.2.        PARTICIPATIONS.

 


13.2.1      PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY AT ANY TIME, SELL
PARTICIPATING INTERESTS IN ANY OUTSTANDING CREDIT EXPOSURE OF SUCH LENDER, ANY
NOTE HELD BY SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF
SUCH LENDER UNDER THE LOAN DOCUMENTS.  ANY PERSON TO WHOM SUCH A PARTICIPATING
INTEREST IS SOLD IS A “PARTICIPANT”.  IN THE EVENT OF ANY SUCH SALE BY A LENDER
OF PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES UNDER THE
LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL
BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATING INTERESTS, AND
THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


13.2.2      VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT, MODIFICATION OR
WAIVER WITH RESPECT TO ANY LOAN OR COMMITMENT IN WHICH SUCH PARTICIPANT HAS AN
INTEREST WHICH FORGIVES PRINCIPAL, INTEREST OR FEES OR REDUCES THE INTEREST RATE
OR FEES PAYABLE WITH RESPECT TO ANY SUCH LOAN OR COMMITMENT OR POSTPONES ANY
DATE FIXED FOR ANY REGULARLY-SCHEDULED PAYMENT OF PRINCIPAL OF, OR INTEREST OR
FEES ON, ANY SUCH LOAN OR COMMITMENT OR RELEASES ANY GUARANTOR OF ANY SUCH LOAN
OR RELEASES ANY SUBSTANTIAL PORTION OF COLLATERAL, IF ANY, SECURING SUCH LOAN,
OR CHANGES THE DEFINITION OF REQUIRED LENDERS.


 


13.2.3      BENEFIT OF SETOFF.  THE GENERAL PARTNER AND THE BORROWER EACH AGREES
THAT EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN
SECTION 12.1 IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE
LOAN DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST
WERE OWING DIRECTLY TO IT AS A LENDER UNDER THE LOAN DOCUMENTS, PROVIDED THAT
EACH LENDER SHALL RETAIN THE RIGHT OF SETOFF PROVIDED IN SECTION 12.1 WITH
RESPECT TO THE AMOUNT OF PARTICIPATING INTERESTS SOLD TO EACH PARTICIPANT.  THE
LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AND EACH PARTICIPANT, BY
EXERCISING THE RIGHT OF SETOFF PROVIDED IN SECTION 13.1, AGREES TO SHARE WITH
EACH LENDER, ANY AMOUNT RECEIVED PURSUANT TO THE EXERCISE OF ITS RIGHT OF
SETOFF, SUCH

 

59

--------------------------------------------------------------------------------


 


AMOUNTS TO BE SHARED IN ACCORDANCE WITH SECTION 12.2 AS IF EACH PARTICIPANT WERE
A LENDER.


 


13.3.        ASSIGNMENTS.

 


13.3.1      PERMITTED ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT SHALL BE SUBSTANTIALLY IN
THE FORM OF EXHIBIT F OR IN SUCH OTHER FORM AS MAY BE AGREED TO BY THE PARTIES
THERETO.  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH IS NOT A LENDER
OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL EITHER BE IN AN AMOUNT
EQUAL TO THE ENTIRE APPLICABLE COMMITMENT AND LOANS OF THE ASSIGNING LENDER OR
(UNLESS EACH OF THE BORROWER AND THE AGENT OTHERWISE CONSENTS) BE IN AN
AGGREGATE AMOUNT NOT LESS THAN $5,000,000.  THE AMOUNT OF THE ASSIGNMENT SHALL
BE BASED ON THE COMMITMENT OR OUTSTANDING LOANS (IF THE COMMITMENT HAS BEEN
TERMINATED) SUBJECT TO THE ASSIGNMENT, DETERMINED AS OF THE DATE OF SUCH
ASSIGNMENT OR AS OF THE “TRADE DATE,” IF THE “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT.


 


13.3.2      CONSENTS.  THE CONSENT OF THE BORROWER SHALL BE REQUIRED PRIOR TO AN
ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A LENDER, AN AFFILIATE OF
A LENDER OR AN APPROVED FUND, PROVIDED THAT THE CONSENT OF THE BORROWER SHALL
NOT BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS CONTINUING.  THE CONSENT OF THE
AGENT SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE UNLESS THE
PURCHASER IS A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND (IN THE CASE
OF AN ASSIGNMENT OF ANY OTHER COMMITMENT OR LOANS).  ANY CONSENT REQUIRED UNDER
THIS SECTION 13.3.2 SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


13.3.3      EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE ADMINISTRATIVE
AGENT OF A NOTICE OF ASSIGNMENT, SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT I
TO EXHIBIT F HERETO (A “NOTICE OF ASSIGNMENT”), TOGETHER WITH ANY CONSENTS
REQUIRED BY SECTION 13.3.2, AND (II) PAYMENT OF A $3,500 FEE TO THE
ADMINISTRATIVE AGENT FOR PROCESSING SUCH ASSIGNMENT (UNLESS THE ASSIGNMENT IS TO
AN AFFILIATE OF THE LENDER IN WHICH CASE NO FEE SHALL BE CHARGED), SUCH
ASSIGNMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE SPECIFIED IN SUCH NOTICE
OF ASSIGNMENT.  THE NOTICE OF ASSIGNMENT SHALL CONTAIN A REPRESENTATION BY THE
PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION USED TO MAKE THE PURCHASE
OF THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE UNDER THE APPLICABLE
ASSIGNMENT AGREEMENT ARE “PLAN ASSETS” AS DEFINED UNDER ERISA AND THAT THE
RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE LOAN DOCUMENTS WILL NOT
BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE DATE OF SUCH
ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A LENDER PARTY TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY THE LENDERS AND SHALL HAVE ALL
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, TO THE SAME
EXTENT AS IF IT WERE AN ORIGINAL PARTY THERETO, AND THE TRANSFEROR LENDER SHALL
BE RELEASED WITH RESPECT TO THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE
ASSIGNED TO SUCH PURCHASER WITHOUT ANY FURTHER CONSENT OR ACTION BY THE
BORROWER, THE OTHER LENDERS OR THE ADMINISTRATIVE AGENT.  IN THE CASE OF AN
ASSIGNMENT COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A LENDER HEREUNDER BUT SHALL
CONTINUE TO BE ENTITLED TO THE

 

60

--------------------------------------------------------------------------------


 


BENEFITS OF, AND SUBJECT TO, THOSE PROVISIONS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS WHICH SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THE
APPLICABLE AGREEMENT.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 13.3
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 13.2. 
UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A PURCHASER PURSUANT TO THIS SECTION
13.3.2, THE TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL
MAKE APPROPRIATE ARRANGEMENTS SO THAT REPLACEMENT NOTES ARE ISSUED TO SUCH
TRANSFEROR LENDER AND NEW NOTES OR, AS APPROPRIATE, REPLACEMENT NOTES, ARE
ISSUED TO SUCH PURCHASER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR
COMMITMENT, AS ADJUSTED PURSUANT TO SUCH ASSIGNMENT.


 


13.3.4      REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE
AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN CHICAGO,
ILLINOIS A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


13.4.        INTENTIONALLY OMITTED.

 


13.5.        DISSEMINATION OF INFORMATION.  THE GENERAL PARTNER AND THE BORROWER
AUTHORIZE EACH LENDER TO DISCLOSE ANY AND ALL INFORMATION IN SUCH LENDER’S
POSSESSION CONCERNING THE CREDITWORTHINESS OF THE GENERAL PARTNER, THE BORROWER
AND THEIR SUBSIDIARIES TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER PERSON
ACQUIRING AN INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A
“TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE AND ANY SWAP COUNTERPARTY AS
PROSPECTIVE SWAP COUNTERPARTY WITH WHOM A LENDER HAS ENTERED OR IS CONSIDERING
ENTERING INTO A TRANSACTION TO HEDGE SUCH LENDER’S CREDIT RISK IN CONNECTION
WITH THIS FACILITY.

 


13.6.        TAX TREATMENT.  IF ANY INTEREST IN ANY LOAN DOCUMENT IS TRANSFERRED
TO ANY TRANSFEREE WHICH IS ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER
THAN THE UNITED STATES OR ANY STATE THEREOF, THE TRANSFEROR LENDER SHALL CAUSE
SUCH TRANSFEREE, CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY
WITH THE PROVISIONS OF SECTION 2.22.

 

61

--------------------------------------------------------------------------------


 

ARTICLE XIV

 


NOTICES

 


14.1.        NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:

 

(i)            if to the Borrower, General Partner, or the Administrative Agent
at its address or telecopier number set forth in Schedule 5;

 

(ii)           if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT OR AS OTHERWISE DETERMINED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS RESPECTIVE
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT OR AS IT
OTHERWISE DETERMINES, PROVIDED THAT SUCH DETERMINATION OR APPROVAL MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and

 

62

--------------------------------------------------------------------------------


 

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 


14.2.        CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.

 

 

ARTICLE XV

 


COUNTERPARTS

 


15.1.        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  EXCEPT AS PROVIDED IN ARTICLE V, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE PARTIES HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.

 


15.2.        ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
AGREEMENT SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF
RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT,
VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A
PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, OR OTHER STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.

 

[INTENTIONAL END OF PAGE]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its

 

 

General Partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

 

 

 

Print Name:

Howard L. Feinsand

 

 

 

 

 

Title:

Executive Vice President, General

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

DUKE REALTY CORPORATION

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

 

Print Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President, General Counsel

 

 

and Secretary

 

S-1

--------------------------------------------------------------------------------


 

Commitments:

 

$350,000,000

BANK OF AMERICA, N.A., Individually and as
Administrative Agent

 

 

 

 

 

By:

/s/ Mark Mokelke

 

 

 

 

Print Name:

Mark Mokelke

 

 

 

 

Title:

Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

Commitments:

 

$233,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Cathy A. Casey

 

 

 

 

Print Name:

Cathy A. Casey

 

 

 

 

Title:

Director

 

 

S-3

--------------------------------------------------------------------------------


 

Commitments:

 

$117,000,000

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ Brenda Casey

 

 

 

 

Print Name:

Brenda Casey

 

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Linda Wang

 

 

 

 

Print Name:

Linda Wang

 

 

 

 

Title:

Director

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE

 

                         , 2006

 

Duke Realty Limited Partnership, an Indiana limited partnership (the “Borrower”)
promises to pay to the order of                                    (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Term Loan Agreement hereinafter
referred to, in immediately available funds at the main office of Bank of
America, N.A. in Chicago, Illinois, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement.  The Borrower shall pay the remaining unpaid principal
of and accrued and unpaid interest on the Loans in full on the Facility
Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement (as the same may be amended or modified,
the “Agreement”), dated as of                         , 2006, among the
Borrower, Duke Realty Corporation, as Guarantor and General Partner, Bank of
America, N.A., individually and as the Administrative Agent, and the other
lenders named therein, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

If there is an Unmatured Default or Default under the Agreement or any other
Loan Document and Administrative Agent exercises the remedies provided under the
Agreement and/or any of the Loan Documents for the Lenders, then in addition to
all amounts recoverable by the Administrative Agent and the Lenders under such
documents, the Administrative Agent and the Lenders shall be entitled to receive
reasonable attorneys fees and expenses incurred by Administrative Agent and the
Lenders in connection with the exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

--------------------------------------------------------------------------------


 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS PROMISSORY NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY.

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, General

 

 

Partner

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF DUKE REALTY LIMITED PARTNERSHIP

DATED             , 2006

 

Date

 

Principal
Amount
of Loan

 

Maturity
of Interest
Period

 

Maturity
Principal
Amount Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF OPINION

 

                           , 2006

 

The Administrative Agent and

  the Lenders who are parties to the

  Term Loan Agreement described below

 

Gentlemen/Ladies:

 

We are counsel for Duke Realty Limited Partnership, an Indiana limited
partnership (the “Borrower”), and Duke Corporation, an Indiana corporation (the
“General Partner” and, collectively with the Borrower, the “Duke Entities”), and
have represented the Duke Entities in connection with their execution and
delivery of a Term Loan Agreement among the Duke Entities, Bank of America N.A.,
individually, and as Administrative Agent, and the Lenders named therein,
providing for an Advance in an aggregate principal amount of $700,000,000 at any
one time outstanding and dated as of                            , 2006 (the
“Agreement”).  All capitalized terms used in this opinion and not otherwise
defined shall have the meanings attributed to them in the Agreement.

 

We have examined the Duke Entities’ articles of incorporation, by-laws,
resolutions, certificate of limited partnership, partnership agreement, the Loan
Documents and such other matters of fact and law which we deem necessary in
order to render this opinion.  Based upon the foregoing, it is our opinion that:

 

1.             The General Partner, the Borrower and each of their Subsidiaries
are either duly incorporated corporations or duly qualified and formed limited
partnerships, validly existing and in good standing under the laws of their
states of incorporation or formation.

 

2.             The execution and delivery of the Loan Documents by the Duke
Entities and the performance by the Duke Entities of their obligations under the
Loan Documents have been duly authorized by all necessary and partnership action
and/or proceedings on the part of the Duke Entities and will not:

 

(a)           require any consent (which has not been obtained and delivered to
Administrative Agent) of the Duke Entities’ shareholders or limited partners;

 

(b)           violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Duke Entities or any of their
Subsidiaries or the Duke Entities’ or any Subsidiary’s articles of
incorporation, by-laws, certificate of limited partnership, partnership
agreement, or any indenture, instrument or agreement binding upon the Duke
Entities or any of their Subsidiaries; or

 

(c)           result in, or require, the creation or imposition of any Lien
pursuant to the provisions of any indenture, instrument or agreement binding
upon the Duke Entities or any of their Subsidiaries.

 

1

--------------------------------------------------------------------------------


 

3.             The Loan Documents have been duly executed and delivered by the
Duke Entities and constitute legal, valid and binding obligations of the Duke
Entities enforceable in accordance with their terms except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

 

4.             There is no litigation or proceeding against the Duke Entities or
any of their Subsidiaries which, if adversely determined, could have a Material
Adverse Effect, except as disclosed in Schedule       .

 

5.             No approval, authorization, consent, adjudication or order of any
governmental authority, which has not been obtained by the Duke Entities or any
of their Subsidiaries, is required to be obtained by the Duke Entities or any of
their Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under the Agreement or in connection with the payment
by the Duke Entities of their obligations under the Loan Documents.

 

6.             The General Partner qualifies as a real estate investment trust
in accordance with all applicable requirements of the Internal Revenue Code.

 

This opinion may be relied upon by the Agent, the Lenders and their
participants, assignees and other transferees.

 

 

 

Very truly yours,

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INTENTIONALLY DELETED

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

COMPLIANCE CERTIFICATE

 

To:       The Administrative Agent and the Lenders

who are parties to the Term Loan Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Term Loan
Agreement, dated as of                       ,          2006 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among Duke
Realty Limited Partnership, an Indiana limited partnership (the “Borrower”),
Duke Realty Corporation, an Indiana corporation (“General Partner”), Bank of
America, N.A., individually, and as Administrative Agent, and the Lenders named
therein.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                       of the General
Partner of the Borrower;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of               ,
200   .

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

[SAMPLE]

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of                  with

Provisions       ,       ,        and        of the Agreement

 

3

--------------------------------------------------------------------------------


 


EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Term Loan Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Term Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Term Loan Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Term Loan Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.             Assignor:

 

2.            
Assignee:                                                                                       [and
is an Affiliate/Approved Fund of [identify Lender](1)

 

3.             Borrower(s):

 

4.             Administrative Agent:
                                                                 , as the
administrative agent under the Term Loan Agreement.

 

5.             Term Loan Agreement:              The [amount] Term Loan
Agreement dated as of                             among

 

1

--------------------------------------------------------------------------------


 

[name of Borrower(s)], the Lenders party thereto, [name of Administrative
Agent], as Administrative Agent, and the other agents party thereto.

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

6.             Assigned Interest:

 

  Facility Assigned

 

  Aggregate Amount of
  Commitment/Loans for all
  Lenders*

 

  Amount of
  Commitment/Loans
  Assigned*

 

  Percentage Assigned of
  Commitment/Loans(2)

 

                         (3)

 

$

 

$

 

 

% 

 

 

 

$

 

$

 

 

% 

 

 

 

$

 

$

 

 

% 

 

 

7.             Trade Date:                                            (4)

 

Effective Date:                                         , 20     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

 

By:

 

 

 

Title:

 

 

 

[Consented to:](6)

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(3) Fill in the appropriate terminology for the types of facilities under the
Term Loan Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment,” “Term Loan Commitment,”, etc.)

 

(4) Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

(5) To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

 

(6) To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

[NAME OF RELEVANT PARTY]

 

By:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Term Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received a copy of  the Term Loan Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own

 

4

--------------------------------------------------------------------------------


 

credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

This Guaranty is made as of                                 ,            by
                                  , a                                 
(“Guarantor”), to and for the benefit of Bank of America, N.A., individually
(“Bank of America”) and as administrative agent (“Administrative Agent”) for
itself and the lenders under the Term Loan Agreement (as defined below) and
their respective successors and assigns (collectively, the “Lenders”).

 

RECITALS

 

A.            Duke Realty Limited Partnership, an Indiana limited partnership
(“Borrower”), Duke Realty Corporation, an Indiana corporation (the “General
Partner”), Banc of America Securities LLC as Sole Lead Arranger and Book Runner,
Bank of America, N.A., individually, and as Administrative Agent, and the
Lenders have entered into a Term Loan Agreement dated as of
                                        , 2006 (as amended, modified or restated
from time to time, the “Term Loan Agreement”) pursuant to which the Lenders have
agreed to provide Borrower with a revolving credit facility in an aggregate
principal amount of up to $700,000,000 (the “Facility”).  All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Term Loan Agreement.

 

B.            Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
as evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Term Loan Agreement, are collectively
referred to herein as the “Notes”).

 

C.            Guarantor is a Subsidiary of Borrower or General Partner. 
Guarantor acknowledges that the extension of credit by the Administrative Agent
and the Lenders to Borrower pursuant to the Term Loan Agreement will benefit
Guarantor by making funds available to Guarantor through Borrower and by
enhancing the financial strength of the consolidated group of which Guarantor
and Borrower are members.

 

AGREEMENTS

 

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

 

1.  Guarantor absolutely, unconditionally, and irrevocably guarantees to each of
the Lenders:

 

1

--------------------------------------------------------------------------------


 

(a)           the full and prompt payment of the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and the prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Term Loan Agreement,
and the other Loan Documents;

 

(b)           the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and

 

(c)           the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Term Loan Agreement and the Loan Documents.

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor, the Administrative Agent or any Lender,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Guarantor’s “Maximum Liability”). This provision
with respect to the Maximum Liability of the Guarantor is intended solely to
preserve the rights of the Administrative Agent hereunder to the maximum extent
not subject to avoidance under applicable law, and neither the Guarantor nor any
other person or entity shall have any right or claim under this provision with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.  In the event Guarantor shall make any payment or payments under
this Guaranty each other guarantor of the Facility Indebtedness shall contribute
to Guarantor an amount equal to such non-paying guarantor’s pro rata share
(based on their respective maximum liabilities hereunder and under such other
guaranty) of such payment or payments made by Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment in full
of all the Facility Indebtedness to Lenders.

 

2.  In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Term Loan Agreement, and
the other Loan Documents.

 

3.  Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor

 

2

--------------------------------------------------------------------------------


 

may have against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Term Loan Agreement, it being understood and agreed that the
Administrative Agent and the Lenders have no duty so to inform and that
Guarantor is fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations.  Credit may be granted or continued from time
to time by the Lenders to Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation.  The Administrative Agent and the
Lenders shall have no obligation to disclose or discuss with Guarantor their
assessment of the financial condition of Borrower.  Guarantor acknowledges that
no representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders.  Guarantor further agrees
that any exculpatory language contained in the Term Loan Agreement, the Notes,
and the other Loan Documents shall in no event apply to this Guaranty, and will
not prevent the Administrative Agent and the Lenders from proceeding against
Guarantor to enforce this Guaranty.

 

4.  Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Term Loan Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Term Loan Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Term Loan
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
the Administrative Agent and

 

3

--------------------------------------------------------------------------------


 

the Lenders may at any time enter into agreements with Borrower to amend and
modify a Note, the Term Loan Agreement or any of the other Loan Documents, or
any thereof, and may waive or release any provision or provisions of a Note, the
Term Loan Agreement, or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guaranty or any of the Administrative Agent
and the Lenders’ rights hereunder or any of Guarantor’s obligations hereunder.

 

5.  This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection.  Guarantor agrees
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time.  Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Term Loan Agreement, or any of the other Loan Documents or by resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right.  Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Term Loan Agreement or any other Loan Documents, and the exercise of
any of their rights or the completion of any of their remedies shall not
constitute a discharge of any of Guarantor’s obligations hereunder, it being the
purpose and intent of Guarantor that the obligations of such Guarantor hereunder
shall be primary, absolute, independent and unconditional under any and all
circumstances whatsoever.  Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Term Loan
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Term Loan
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such
payment.  The obligations of Guarantor pursuant to the preceding sentence shall
survive any termination, cancellation, or release of this Guaranty.

 

6.  This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

 

7.  If:  (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Term Loan Agreement, or any Loan Document; (iii) an
attorney is retained to enforce any of the

 

4

--------------------------------------------------------------------------------


 

other Loan Documents or to provide advice or other representation with respect
to the Loan Documents in connection with an enforcement action or potential
enforcement action; or (iv) an attorney is retained to represent the
Administrative Agent or any Lender in any other legal proceedings whatsoever in
connection with this Guaranty, a Note, the Term Loan Agreement, any of the Loan
Documents, or any property subject thereto (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent alleging a
breach by the Administrative Agent of its duties under the Loan Documents), then
Guarantor shall pay to the Administrative Agent or such Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.

 

8.  The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions.  However,
if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.

 

9.  Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor’s own account, any payment from Borrower on
account of such subordinated debt at any time when a Default or Unmatured
Default exists under the Term Loan Agreement or the Loan Documents, and any such
payments to Guarantor made while any Default or Unmatured Default then exists
under the Term Loan Agreement or the Loan Documents on account of such
subordinated debt shall be collected and received by Guarantor in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.

 

10.  Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder.  It is expressly understood that the agreements of Guarantor set
forth

 

5

--------------------------------------------------------------------------------


 

above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

 

11.  Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

 

12.  Guarantor hereby submits to personal jurisdiction in the State of Illinois
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty.  Guarantor hereby consents to the jurisdiction of either the Circuit
Court of Cook County, Illinois, or the United States District Court for the
Northern District of Illinois, in any action, suit, or proceeding which the
Administrative Agent or a Lender may at any time wish to file in connection with
this Guaranty or any related matter.  Guarantor hereby agrees that an action,
suit, or proceeding to enforce this Guaranty may be brought in any state or
federal court in the State of Illinois and hereby waives any objection which
Guarantor may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.

 

13.  All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

 

To Guarantor:

 

 

 

Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention:

Matthew A. Cohoat

 

 

Telephone:

(317) 808-6065

Facsimile:

(317) 808-6794

 

 

With a copy to:

 

Duke Realty Corporation

3750 Shackeleford Road

Duluth, GA 30096

Attention:

Howard L. Feinsand

 

 

Telephone:

770-717-3267

Facsimile:

770-717-3314

 

6

--------------------------------------------------------------------------------


 

To Bank of America, N.A. as Administrative Agent and as a Lender:

 

 

Mollie S. Canup

Vice President, Agency Management Officer III

Bank of America, N.A.

101 N. Tryon St.

NC1-001-15-14

Charlotte, N.C. 28255

 

 

Telephone:

(704) 387-5449

Facsimile:

(704) 409-0011

Email:

mollie.s.canup@bankofamerica.com

 

 

With a copy to:

 

 

 

Sonnenschein Nath & Rosenthal LLP

8000 Sears Tower

Chicago, Illinois 60606

Attention:

Steven R. Davidson, Esq.

 

 

Telephone:

(312) 876-8238

Facsimile:

(312) 876-7934

 

If to any other Lender, to its address set forth in the Term Loan Agreement.

 

14.  This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

15.  This Guaranty shall be construed and enforced under the internal laws of
the State of Illinois.

 

16.  GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

 

 

 

 

, a

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

8

--------------------------------------------------------------------------------


 


SCHEDULE 1

 

SUBSIDIARIES AND OTHER INVESTMENTS

(See Section 6.7)

 

Investment
In

 

Owned
By

 

Amount of
Investment

 

Percent
Ownership

 

Jurisdiction of
Organization

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INDEBTEDNESS AND LIENS

(See Section 7.15)

 

Indebtedness
Incurred By

 

Indebtedness
Owed To

 

Property
Encumbered

 

Maturity
and Amount
of Indebtedness

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UNENCUMBERED ASSETS

(See Section 6.20)

 

Project Name
and Address

 

Type of Project

 

Date Placed
In Service

 

Owned By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

DESCRIPTION OF WINKLER PORTFOLIO

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

DOMESTIC LENDING OFFICES,

ADDRESSES FOR NOTICES

 

DUKE REALTY LIMITED PARTNERSHIP or DUKE REALTY CORPORATION

 

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attn: Matthew A. Cohoat

Telephone:

(312) 808-6065

Facsimile:

(312) 808-6794

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

For payments and requests for conversions: 

Bank of America, N.A.

Karen DuMond

TX1-492-14-05

901 Main Street

Dallas, TX 75202-3714

Fax Phone:

214-290-9445

Office Phone:

214-209-0539

Work Email: karen.s.dumond@bankofamerica.com

 

PAYMENT INSTRUCTIONS

Bank of America, N.A.

Dallas, Tx

 

ABA #

111000012 (ABA # changes to 026009593 effective 03/06/06)

Account No.:

1292000883

Attn.:

Corporate Credit Services

Ref:

Duke Realty Limited Partnership

 

Other Notices as Administrative Agent:

Mollie S. Canup

Vice President, Agency Management Officer III

Bank of America, N.A.

101 N. Tryon St.

NC1-001-15-14

Charlotte, N.C. 28255

Telephone:

(704) 387-5449

Facsimile:

(704) 409-0011

Email:

mollie.s.canup@bankofamerica.com

 

1

--------------------------------------------------------------------------------


 

OTHER NOTICES AS A LENDER

Mark Mokelke

 

AVP; Associate

 

Chicago PM Office

 

Bank of America, N.A.

 

231 LaSalle St.

 

IL1-231-10-35

 

Chicago, Il. 60604

Telephone:

(312) 828-1739

Facsimile:

(312) 974-4970

Email:

mark.a.mokelke@bankofamerica.com

 

2

--------------------------------------------------------------------------------

 